 



EXHIBIT 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of January 18, 2005

among

ENERGY TRANSFER PARTNERS, L.P.,
as the Borrower,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
LC Issuer and
Swingline Lender,

FLEET NATIONAL BANK,
as Syndication Agent,

BNP PARIBAS AND THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents,

and

The Other Lenders Party Hereto

WACHOVIA CAPITAL MARKETS, LLC,
as
Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section
    Page  
 
       
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    25  
1.03 Accounting Terms
    26  
1.04 Rounding
    27  
1.05 Times of Day
    27  
1.06 Letter of Credit Amounts
    27  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    27  
2.01 Revolving Credit Loans
    27  
2.02 Swingline Loans
    27  
2.03 Requests for New Loans
    29  
2.04 Continuations and Conversions of Existing Loans
    29  
2.05 Use of Proceeds
    31  
2.06 Optional Prepayments of Loans
    31  
2.07 Letters of Credit
    31  
2.08 Requesting Letters of Credit
    32  
2.09 Reimbursement and Participations
    32  
2.10 No Duty to Inquire
    34  
2.11 LC Collateral
    35  
2.12 Interest Rates and Fees; Reduction in Commitment
    36  
2.13 Evidence of Debt
    37  
2.14 Payments Generally; Administrative Agent’s Clawback
    38  
2.15 Sharing of Payments by Lenders
    39  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    40  
3.01 Taxes
    40  
3.02 Illegality
    42  
3.03 Inability to Determine Rates
    43  
3.04 Increased Costs; Reserves on Eurodollar Loans
    43  
3.05 Compensation for Losses
    45  
3.06 Mitigation Obligations; Replacement of Lenders
    45  
3.07 Survival
    46  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    46  
4.01 Conditions of Initial Credit Extension
    46  
4.02 Conditions to all Credit Extensions
    48  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    48  
5.01 No Default
    48  
5.02 Organization and Good Standing
    48  
5.03 Authorization
    49  
5.04 No Conflicts or Consents
    49  
5.05 Enforceable Obligations
    49  
5.06 Initial Financial Statements; No Material Adverse Change
    49  

 



--------------------------------------------------------------------------------



 



         
Section
    Page  
 
       
5.07 Taxes, Obligations and Restrictions
    50  
5.08 Full Disclosure
    50  
5.09 Litigation
    50  
5.10 ERISA
    50  
5.11 Compliance with Laws
    51  
5.12 Environmental Laws
    51  
5.13 Borrower’s Subsidiaries
    52  
5.14 Title to Properties; Licenses
    52  
5.15 Government Regulation
    53  
5.16 Solvency
    53  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    54  
6.01 Payment and Performance
    54  
6.02 Books, Financial Statements and Reports
    54  
6.03 Other Information and Inspections
    56  
6.04 Notice of Material Events
    56  
6.05 Maintenance of Properties
    57  
6.06 Maintenance of Existence and Qualifications
    57  
6.07 Payment of Trade Liabilities, Taxes, etc.
    58  
6.08 Insurance
    58  
6.09 Compliance with Agreements and Law
    58  
6.10 Environmental Matters
    58  
6.11 Guaranties of Subsidiaries
    59  
6.12 Compliance with Agreements
    61  
6.13 Maintenance of Separateness
    61  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    61  
7.01 Indebtedness
    62  
7.02 Limitation on Liens
    63  
7.03 Limitation on Mergers, Issuances of Subsidiary Securities
    64  
7.04 Limitation on Sales of Property and Sale-Leaseback Transactions
    64  
7.05 Limitation on Restricted Payment
    65  
7.06 Limitation on Investments, Loans and Advances
    66  
7.07 Change in Nature of Businesses
    66  
7.08 Transactions with Affiliates
    66  
7.09 Restrictive and Negative Pledge Agreements
    66  
7.10 Hedging Arrangements and Open Positions
    67  
7.11 Commingling of Deposit Accounts and Accounts
    67  
7.12 Financial Covenants
    67  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    68  
8.01 Events of Default
    68  
8.02 Remedies Upon Event of Default
    70  
8.03 Application of Funds
    71  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    72  
9.01 Appointment and Authority
    72  
9.02 Rights as a Lender
    72  
9.03 Exculpatory Provisions
    72  
9.04 Reliance by Administrative Agent
    73  
9.05 Delegation of Duties
    73  
9.06 Resignation of Administrative Agent
    74  

ii



--------------------------------------------------------------------------------



 



         
Section
    Page  
 
       
9.07 Non-Reliance on Administrative Agent and Other Lenders
    75  
9.08 No Other Duties, Etc.
    75  
9.09 Administrative Agent May File Proofs of Claim
    75  
9.10 Guaranty Matters
    76  
 
       
ARTICLE X. MISCELLANEOUS
    76  
10.01 Amendments, Etc.
    76  
10.02 Notices; Effectiveness; Electronic Communication
    77  
10.03 No Waiver; Cumulative Remedies
    78  
10.04 Expenses; Indemnity; Damage Waiver
    79  
10.05 Payments Set Aside
    81  
10.06 Successors and Assigns
    81  
10.07 Treatment of Certain Information; Confidentiality
    84  
10.08 Right of Setoff
    85  
10.09 Interest Rate Limitation
    85  
10.10 Counterparts; Integration; Effectiveness
    85  
10.11 Survival of Representations and Warranties
    86  
10.12 Severability
    86  
10.13 Replacement of Lenders
    86  
10.14 Governing Law; Jurisdiction; Etc.
    87  
10.15 Waiver of Jury Trial
    88  
10.16 USA PATRIOT Act Notice
    88  
10.17 Time of the Essence.
    88  
 
       
SIGNATURES
    S-1  

iii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     This CREDIT AGREEMENT (“Agreement”) is entered into as of January 18, 2005,
among ENERGY TRANSFER PARTNERS, L.P., a Delaware limited partnership (the
“Borrower”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, LC
Issuer and Swingline Lender, FLEET NATIONAL BANK, as Syndication Agent, BNP
PARIBAS and THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”).

     In consideration of the mutual covenants and agreements contained herein
and in consideration of the loans which may hereafter be made by Lenders to, and
the Letters of Credit that may hereafter be issued by the LC Issuer for the
account of, the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

     “Administrative Agent” means Wachovia Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

     “Aggregate Commitments” means the Commitments of all the Lenders. The
initial amount of the Aggregate Commitments is $700,000,000.

     “Agreement” means this Credit Agreement, as amended or supplemented from
time to time in accordance with the terms hereof.

 



--------------------------------------------------------------------------------



 



     “Applicable Leverage Level” means the level set forth below that
corresponds to the applicable Leverage Ratio:

                            Applicable           Leverage Level     Leverage
Ratio                
Level I
    Less than or equal to 2.50 to 1.0    
Level II
    greater than 2.50 to 1.0 but less than or equal to 3.00 to 1.0    
Level III
    greater than 3.00 to 1.0 but less than or equal to 3.50 to 1.0    
Level IV
    greater than 3.50 to 1.0 but less than or equal to 4.00 to 1.0    
Level V
    greater than 4.00 to 1.0 but less than or equal to 4.50 to 1.0    
Level VI
    greater than 4.50 to 1.00    

     On the effective date of this Agreement, the Applicable Leverage Level
shall be Level III. Thereafter, the Leverage Ratio will be determined after each
Quarterly Testing Date using the Consolidated Funded Indebtedness outstanding on
such day and using Consolidated EBITDA for the four Fiscal Quarter period ending
on such day. On the date on which financial statements are delivered pursuant to
Section 6.02(b), the Administrative Agent will confirm or determine the Leverage
Ratio set forth in the Compliance Certificate delivered with such financial
statements and determine the Applicable Leverage Level Rate on or within two
Business Days after such date. The Applicable Leverage Level shall become
effective on the Business Day following such determination by the Administrative
Agent and shall remain effective until the next such determination by the
Administrative Agent.

     “Applicable Leverage Level Rate” means, on any day, with respect to any
Eurodollar Loan, Base Rate Loan or commitment fees hereunder, respectively, the
percent per annum set forth below under the caption “Eurodollar Margin,” “Base
Rate Margin” or “Commitment Fee Rate”, respectively, based on the Applicable
Leverage Level in effect on such day.

2



--------------------------------------------------------------------------------



 



                            Applicable Leverage     Eurodollar     Base Rate    
Commitment Fee     Level     Margin     Margin     Rate    
Level I
    1.000%     0.000%     0.200%    
Level II
    1.250%     0.000%     0.250%    
Level III
    1.500%     0.250%     0.300%    
Level IV
    1.750%     0.500%     0.375%    
Level V
    2.000%     0.750%     0.500%    
Level VI
    2.250%     1.000%     0.500%    

     Each change in the Applicable Leverage Level Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. Changes in the
Applicable Leverage Level Rate will occur automatically without prior notice as
changes in the Applicable Leverage Level occur.

     “Applicable Percentage” means with respect to any Lender, the percentage of
the Aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

     “Applicable Rate” means on any day, with respect to any Eurodollar Loan,
Base Rate Loan or commitment fees hereunder, respectively (a) prior to the six
(6) month anniversary of the Closing Date and on any day thereafter that ratings
of Index Debt are not maintained by at least two Rating Agencies, the percent
per annum set forth under the caption “Eurodollar Margin,” “Base Rate Margin” or
“Commitment Fee Rate,” respectively, under the definition of the “Applicable
Leverage Level Rate,” and (b) on any day on or after the six (6) month
anniversary of the Closing Date that ratings of Index Debt are maintained by at
least two Rating Agencies, the percent per annum set forth under the caption
“Eurodollar Margin,” “Base Rate Margin” or “Commitment Fee Rate,” respectively,
under the definition of the “Applicable Rating Level Rate.” If the rating system
of a Rating Agency shall change, or if any Rating Agency shall cease to be in
the business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend the definition of Applicable Rating Level
Rate to reflect such changed rating system or the unavailability of ratings from
such Rating Agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined based upon the rating of the other two
Rating Agencies, and if, as a result, only one rating of Index Debt is
maintained and unaffected by a changed rating system, the Applicable Rate shall
be determined based upon the Applicable Leverage Level Rate.

     “Applicable Rating Level Rate” means, on any day, with respect to any
Eurodollar Loan, Base Rate Loan or commitment fees hereunder, respectively, the
percent per annum set forth below under the caption “Eurodollar Margin,” “Base
Rate Margin” or “Commitment Fee Rate,” respectively, based upon the ratings by
the Rating Agencies, applicable on such date to the Index Debt:

3



--------------------------------------------------------------------------------



 



                           
Index Debt Ratings:     Eurodollar     Base Rate     Commitment Fee    
(Moody’s/S&P or Fitch)     Margin     Margin     Rate    
Level 1
>Baa2/BBB
    0.750%     0.000     0.150%    
Level 2
Baa3/BBB-
    1.000%     0.000     0.200%    
Level 3
Ba1/BB+
    1.250%     0.000     0.250%    
Level 4
Ba2/BB
    1.500%     0.250     0.300%    
Level 5
<Ba2/BB
    2.000%     0.750     0.375%    

     For purposes of the foregoing, (a) if the ratings established by the Rating
Agencies for the Index Debt shall fall within different Levels and ratings are
then maintained by three Rating Agencies, (i) if two ratings are equal and
higher than the third, the higher rating will apply, (ii) if two ratings are
equal and lower than the third, the lower rating will apply, (iii) if no ratings
are equal, the intermediate rating will apply; (b) if the ratings established by
the Rating Agencies for the Index Debt shall fall within different Levels and
ratings are then maintained by two Rating Agencies, the Applicable Rating Level
Rate shall be based on the higher of the two ratings unless one of the two
ratings is two or more Levels lower than the other, in which case the Applicable
Rating Level Rate shall be determined by reference to the Level one rating lower
than the higher of the two ratings; (c) if the ratings established or deemed to
have been established by the Rating Agencies for the Index Debt shall be changed
(other than as a result of a change in the rating system of such Rating Agency),
such change shall be effective as of the date on which it is first announced by
the applicable Rating Agency. Each change in the Applicable Rating Level Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. Changes in the Applicable Rating Level Rate will occur automatically
without prior notice as changes in the Applicable Rating Level occur.

     If a Specified Acquisition Period has begun and is continuing, beginning on
the second Quarterly Testing Date occurring after the consummation of the
Specified Acquisition and ending on the last day of the applicable Specified
Acquisition Period, each rate that will otherwise be the Applicable Rating Level
Rate shall be increased by 0.25% per annum.

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by

4



--------------------------------------------------------------------------------



 



Section 10.06(b), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.

     “Attributable Debt” means, with respect to any Sale and Lease-Back
Transaction not involving a Capital Lease Obligation, as of any date of
determination, the total obligation (discounted to present value at the rate of
interest implicit in the lease included in such transaction) of the lessee for
rental payments (other than accounts required to be paid on account of property
taxes, maintenance, repairs, insurance, assessments, utilities, operating and
labor costs and other items which do not constitute payments for property
rights) during the remaining portion of the term (including extensions which are
at the sole option of the lessor) of the lease included in such transaction (in
the case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).

     “Base Rate” means, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day, and (b) the Federal Funds Rate in
effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

     “Base Rate Loan” means a Loan or portion of a Loan that bears interest
based on the Base Rate.

     “Borrower” means Energy Transfer Partners, L.P., a Delaware limited
partnership.

     “Borrowing” means Loans of the same Type, made, Converted or Continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

     “Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the LC Issuer and the Lenders, as
collateral for the LC Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the LC Issuer. Derivatives of such term have
corresponding meanings.

5



--------------------------------------------------------------------------------



 



     “Cash Equivalents” means Investments in:

     (a) marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States;

     (b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by either Rating Agency;

     (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

     (d) open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

     (e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

     “Change of Control” means the existence of any of the following: (a) any
person or group (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than an Exempt Person, shall be the legal or beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
combined voting power of the then total Equity Interests of the General Partner
or (b) General Partner shall not be the sole legal and beneficial owner of all
of the general partner interests of the Borrower. As used herein “Exempt Person”
means any of Ray C. Davis, Kelcy L. Warren, H. Michael Krimbill, the heirs at
law of such individuals, entities or trusts owned by or established for the
benefit of such individuals or their respective heirs at law (such as entities
or trusts established for estate planning purposes) or entities owned solely by
existing and former management employees of the General Partner. For purposes of
clarification, an initial public offering of the Equity Interests of the General
Partner is not intended to be a Change of Control if none of the circumstance
set forth in clauses (a) or (b) above shall exist.

     “Closing Date” means the first date all the conditions precedent in Section
4.01 and Section 4.02 are satisfied or waived in accordance with Section 10.01.

6



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, together with all rules and
regulations promulgated with respect thereto.

     “Commission” means the United States Securities and Exchange Commission.

     “Commitment” means, as to each Lender, its obligation (a) to make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, and (b) to purchase
participations in LC Obligations and Swingline Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Commitment amount set forth
opposite such Lender’s name on Schedule 1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

     “Commitment Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.12(c), and (c) the date of
termination of the Commitment of each Lender to make Loans and of the obligation
of the LC Issuer to make LC Credit Extensions pursuant to Section 8.02.

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

     “Consolidated” refers to the consolidation of any Person, in accordance
with GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries. Notwithstanding the foregoing, when used in reference to the
Borrower and its Restricted Subsidiaries, “Consolidated” shall exclude the
effect on the consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. of the Borrower and its
Restricted Subsidiaries of all Unrestricted Subsidiaries, determined as if
Restricted Persons held no Equity Interest in Unrestricted Subsidiaries, and,
without limiting the foregoing, excluding all Equity Interests in Unrestricted
Subsidiaries and dividends and distributions received from Unrestricted
Subsidiaries.

     “Consolidated EBITDA” means, for any period, the Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for such period, plus (a) each of
the following to the extent deducted in determining such Consolidated Net Income
(i) all Consolidated Interest Expense, (ii) all income taxes (including any
franchise taxes to the extent based upon net income), (iii) all depreciation and
amortization (including amortization of good will and debt issue costs), (iv)
any other non-cash charges or losses, and (v) so long as any of the HOLP
Companies are Unrestricted Subsidiaries, general and administrative expense of
the Borrower (on an unconsolidated basis) to the extent allocated to the HOLP
Companies not to exceed $5,000,000 for any period of four Fiscal Quarters, minus
(b) each of the following (i) all non-cash items of income or gain which were
included in determining such Consolidated Net Income, and (ii) any cash payments
made during such period in respect of items described in clause (a)(iv) above
subsequent to the Fiscal Quarter in which the relevant non-cash charges or

7



--------------------------------------------------------------------------------



 



losses were reflected as a charge in the statement of Consolidated Net Income.
Consolidated EBITDA shall be subject to the following additional adjustments for
all purposes under this Agreement other than for purposes of Section 7.12(b):

     (i) If, since the beginning of the four Fiscal Quarter period ending on the
date for which Consolidated EBITDA is determined, any Restricted Person shall
have made any disposition or acquisition of operating assets, shall have
consolidated or merged with or into Person (other than another Restricted
Person), or shall have made any disposition of a Restricted Person or an
acquisition of a Person that becomes a Restricted Person, Consolidated EBITDA
shall be calculated giving pro forma effect thereto as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period. Such pro forma effect shall be determined (A) in good faith by the chief
financial officer, principal accounting officer or treasurer of the Borrower and
acceptable to the Administrative Agent, (B) giving effect to any anticipated or
proposed cost savings related to such disposition, acquisition, consolidation or
merger, to the extent approved by Administrative Agent, such approval not to be
unreasonably withheld, and (C) without giving effect to any anticipated or
proposed change in operations, revenues, expenses or other items included in the
computation of Consolidated EBITDA. Notwithstanding the forgoing (x) a pro forma
adjustment will be made for the assets acquired pursuant to that certain
Purchase and Sale Agreement dated April 25, 2004, by and between TXU Fuel
Company, a Texas corporation, and the Borrower (“TXU Assets”) pursuant to clause
(ii) below and not this clause (i), and (y) pro forma adjustment will be made
for the assets acquired pursuant to that certain Purchase and Sale Agreement
dated July 21, 2004, between Devon Gas Services, L.P., Southwestern Gas
Pipeline, Inc, Acacia Natural Gas Corporation and La Grange Acquisition, L.P.
and the Borrower (“Devon Assets”) shall be made pursuant to clause (iv) below
and not this clause (i).

     (ii) With respect to each Fiscal Quarter beginning prior to June 1, 2004,
Consolidated EBITDA for such Fiscal Quarter shall be increased by the amount of
$17,000,000 and shall be decreased by the portion of Consolidated EBITDA, if
any, derived from the operation of the TXU Assets during such Fiscal Quarter.

     (iii) With respect to each Fiscal Quarter beginning prior to September 1,
2004, Consolidated EBITDA for such Fiscal Quarter shall be increased by the
amount of $6,250,000 and shall be decreased by the portion of Consolidated
EBITDA, if any, derived from the operation of the Bossier pipeline (the
approximately 78 mile natural gas pipeline extension from Limestone County,
Texas that will connect with Borrower’s existing infrastructure at the hub in
Katy, Texas) during such Fiscal Quarter.

     (iv) With respect to each Fiscal Quarter beginning prior to December 1,
2004, Consolidated EBITDA for such Fiscal Quarter shall be increased by the
amount of $5,000,000 and shall be decreased by the portion of Consolidated
EBITDA, if any, derived from the operation of the Devon Assets during such
Fiscal Quarter.

     (v) With respect to each Fiscal Quarter beginning prior to June 1, 2005,
Consolidated EBITDA for such Fiscal Quarter shall be increased by the amount of
$5,500,000 and shall be decreased by the portion of Consolidated EBITDA, if any,
derived from the operation of the Fort

8



--------------------------------------------------------------------------------



 



Worth Basin Pipeline (a 54-miles pipeline being constructed in the Fort Worth
Basin that will connect certain pipelines in North Texas) during such Fiscal
Quarter.

     “Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication): (a) all Indebtedness which is classified as
“long-term indebtedness” on a Consolidated balance sheet of the Borrower and its
Restricted Subsidiaries prepared as of such date in accordance with GAAP and any
current maturities and other principal amount in respect of such Indebtedness
due within one year but which was classified as “long-term indebtedness” at the
creation thereof, (b) Indebtedness for borrowed money of the Borrower and its
Restricted Subsidiaries outstanding under a revolving credit or similar
agreement, notwithstanding the fact that any such borrowing is made within one
year of the expiration of such agreement, (c) Capital Leases Obligations of the
Borrower and its Restricted Subsidiaries, and (d) all Indebtedness in respect of
any Guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of any Person other than the Borrower or any of its Restricted
Subsidiaries, but excluding (i) Attributable Debt of the Borrower and its
Restricted Subsidiaries and (ii) Performance Guaranties.

     “Consolidated Interest Expense” means, for any period, all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income during such period.

     “Consolidated Net Income” means, for any period, the Borrower’s and its
Restricted Subsidiaries’ gross revenues for such period, minus the Borrower’s
and its Restricted Subsidiaries’ expenses and other proper charges against
income (including taxes on income to the extent imposed), determined on a
Consolidated basis after eliminating earnings or losses attributable to
outstanding minority interests and excluding the net earnings or losses of any
Person, other than a Restricted Subsidiary, in which the Borrower or any of its
Restricted Subsidiaries has an ownership interest. Consolidated Net Income shall
not include (a) any gain or loss from the sale of assets other than in the
ordinary course of business, (b) any extraordinary gains or losses, or (c) any
non-cash gains or losses resulting from mark to market activity as a result of
SFAS 133. Consolidated Net Income for any period shall (i) include any cash
dividends and distributions actually received during such period from any
Person, other than a Restricted Subsidiary, in which the Borrower or any of its
Restricted Subsidiaries has an ownership interest and (ii) specifically exclude
dividends and distributions from HOLP and its Subsidiaries at any time prior to
their designation as Restricted Subsidiaries pursuant to Section 6.11.

     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value (net of any applicable reserves) of all
goodwill, trade names, trademarks, patents and other like intangible assets, all
as set forth, or on a pro forma basis would be set forth, on the Consolidated
balance sheet of the Borrower and its Restricted Subsidiaries for the most
recently completed Fiscal Quarter, prepared in accordance with GAAP.

9



--------------------------------------------------------------------------------



 



     “Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.

     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

     “Convert,” “Conversion,” and “Converted” shall refer to a conversion
pursuant to Section 2.04 or Article III of one Type of Loan into another Type of
Loan.

     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
LC Credit Extension.

     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

     “Default Rate” means, at the time in question, (a) for any Eurodollar Loan
(up to the end of the applicable Interest Period), two percent (2%) per annum
plus the Applicable Rate for Eurodollar Loans plus the Eurodollar Rate then in
effect, (b) for each Base Rate Loan, Swingline Loan or LC Obligation, two
percent (2%) per annum plus the Applicable Rate for Base Rate Loans plus the
Base Rate or (c) for each Letter of Credit, two percent (2%) per annum plus the
Applicable Rate for Eurodollar Loans; provided, however, the Default Rate shall
never exceed the Maximum Rate.

     “Default Rate Period” means any period during which an Event of Default is
continuing.

     “Disclosure Schedule” means Schedule 3 hereto.

     “Dollar” and “$” mean lawful money of the United States.

     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the LC Issuer, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

     “Environmental Laws” means any and all Laws relating to the environment or
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or

10



--------------------------------------------------------------------------------



 



industrial, toxic or hazardous substances or wastes into the environment
including ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

     “ERISA” means the Employee Retirement Income Security Act of 1974, together
with all rules and regulations promulgated with respect thereto.

     “ERISA Affiliate” means each Restricted Person and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with such Restricted Person,
are treated as a single employer under Section 414 of the Code.

     “ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

     “Eurodollar Loan” means a Loan or portion of a Loan that bears interest at
a rate based on the Eurodollar Rate.

     “Eurodollar Rate” means, with respect to any Eurodollar Loan for any
Interest Period, (a) the rate per annum appearing on Page 3750 of the Bridge
Telerate Service (formerly Dow Jones Market Service) (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; (b) if for any reason the rate specified in clause (a) of this
definition does not so appear on Page 3750 of the Bridge Telerate Service (or
any successor or substitute page or any such successor to or substitute for such
Service), the rate per annum appearing on Reuters Screen LIBO page (or any
successor or substitute page) as the London interbank offered rate for deposits
in dollars at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period for a maturity comparable to such
Interest Period; and (c) if the rate specified in clause (a) of this definition
does not so appear on Page 3750 of the Bridge Telerate Service (or any successor
or substitute page or any such

11



--------------------------------------------------------------------------------



 



successor to or substitute for such Service) and if no rate specified in clause
(b) of this definition so appears on Reuters Screen LIBO page (or any successor
or substitute page), the average of the interest rates per annum at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London offices of Wachovia Bank, National Association
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

     “Event of Default” has the meaning given to such term in Section 8.01.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the LC Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).

     “Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of January 20, 2004, among La Grange, Fleet National
Bank, as administrative agent, Fleet Securities, Inc. and Wachovia Capital
Markets, LLC, as joint lead arrangers and book runners, Wachovia Bank, National
Association, as syndication agent, The Royal Bank of Scotland plc and BNP
Paribas, as co-documentation agents, Bank of Scotland, as senior managing agent,
U.S. Bank National Association and Fortis Capital Corp., as co-agents, and a
syndicate of lenders, as amended and restated by that certain Third Amendment to
Credit Agreement dated as of August 31, 2004, among La Grange, Fleet National
Bank, as administrative agent, and the Lenders referred to therein.

     “Existing Letters of Credit” means the Letters of Credit (as defined in the
Existing Credit Agreement) issued and outstanding under the Existing Credit
Agreement and which shall remain issued and outstanding for purposes of this
Agreement.

     “Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans and LC Obligations at such time.

12



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

     “Fee Letter” means the letter agreement, dated November 5, 2004, among the
Borrower, the Administrative Agent and Wachovia Capital Markets, LLC.

     “Fiscal Quarter” means a three-month period ending on the last day of
November, February, May and August.

     “Fiscal Year” means a twelve month period ending on August 31.

     “Fitch” means Fitch, Inc., or its successor.

     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to the Borrower or with respect to
the Borrower and its Consolidated Subsidiaries may be prepared in accordance
with such change, but all calculations and determinations to be made hereunder
may be made in accordance with such change only after notice of such change is
given to each Lender, and the Borrower and Majority Lenders agree to such change
insofar as it affects the accounting of the Borrower or of the Borrower and its
Consolidated Subsidiaries.

13



--------------------------------------------------------------------------------



 



     “General Partner” means U.S. Propane, L.P., a Delaware limited partnership,
or the corporate, partnership or limited liability successor thereto, in either
case, which is the sole general partner of the Borrower.

     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The term “Guarantee”
shall exclude endorsements in the ordinary course of business of negotiable
instruments in the course of collection. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made, or (ii) if not stated or determinable or if such
Guarantee by its terms is limited to less than the full amount of such primary
obligation, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith or the amount to which such
Guarantee is limited. The term “Guarantee” as a verb has a corresponding
meaning.

     “Guarantors” means any Subsidiary of the Borrower that now or hereafter
executes and delivers a Guaranty to the Administrative Agent pursuant to
Section 6.11.

     “Guaranty” means, collectively, one or more Guarantees of the Obligations
made by the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit C, including any supplements to an existing
Guaranty in substantially the form that is a part of Exhibit C.

14



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means any substances regulated under any
Environmental Law, whether as pollutants, contaminants, or chemicals, or as
industrial, toxic or hazardous substances or wastes, or otherwise.

     “Hedging Contract” means (a) any agreement providing for options, swaps,
floors, caps, collars, forward sales or forward purchases involving interest
rates, commodities or commodity prices, equities, currencies, bonds, or indexes
based on any of the foregoing, (b) any option, futures or forward contract
traded on an exchange, and (c) any other derivative agreement or other similar
agreement or arrangement.

     “Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).

     “Heritage Note Purchase Agreements” means collectively, (a) the Note
Purchase Agreement dated as of June 25, 1996, among HOLP and the purchasers
named therein, as amended and supplemented; (b) the Note Purchase Agreement
dated as of November 19, 1997, among HOLP and the purchasers named therein, as
amended and supplemented; and (c) the Note Purchase Agreement dated as of
August 10, 2000 among HOLP and the purchasers named therein, as amended and
supplemented.

     “HHI” means Heritage Holdings, Inc., a Delaware corporation, or the
corporate, partnership or limited liability successor thereto.

     “HOLP” means Heritage Operating, L.P., a Delaware limited partnership, or
the corporate, partnership or limited liability successor thereto.

     “HOLP Companies” means HOLP and each Wholly-Owned Subsidiary of HOLP,
whether now existing or hereafter formed or acquired.

     “Indebtedness” means, with respect to any Person, without duplication:

     (a) indebtedness for borrowed money, all obligations upon which interest
charges are customarily paid and all obligations evidenced by any bond, note,
debenture or other similar instrument which such Person has directly or
indirectly created, incurred or assumed;

     (b) obligations of others secured by any Lien in respect of property owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness; provided that the amount of such Indebtedness, if
such Person has not assumed the same or become liable therefor, shall in no
event be deemed to be greater than the fair market value from time to time of
the property subject to such Lien;

15



--------------------------------------------------------------------------------



 



     (c) indebtedness, whether or not for borrowed money (excluding trade
payables and accrued expenses arising in the ordinary course of business and
payable in the ordinary course of business), with respect to which such Person
has become directly or indirectly liable and which represents the deferred
purchase price (or a portion thereof) or has been incurred to finance the
purchase price (or a portion thereof) of any property or service or business
acquired by such Person, whether by purchase, consolidation, merger or
otherwise;

     (d) the principal component of Capital Lease Obligations to the extent such
obligations would, in accordance with GAAP, appear on a balance sheet of such
Person;

     (e) Attributable Debt of such Person in respect of Sale and Lease-Back
Transactions not involving a Capital Lease Obligation;

     (f) obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends or distribution;

     (g) obligations, contingent or fixed, of such person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice or letters of
credit outstanding on the effective date of this Agreement);

     (h) liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
multiemployer plan;

     (i) obligations of such Person in respect of bankers’ acceptances (other
than in respect of accounts payable to suppliers incurred in the ordinary course
of business consistent with past practice); and

     (j) Guarantees by such Person in respect of obligations of the character
referred to in clause (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
definition of any other Person;

     (k) obligations of the character referred to in clause (a), (b), (c), (d),
(e), (f), (g), (h), (i) or (j) of this definition deemed to be extinguished
under GAAP but for which such Person remains legally liable; and

     (l) amendment, supplement, modification, deferral, renewal, extension or
refunding of any obligation or liability of the types referred to in clauses
(a) through (k) above.

     “Indemnified Taxes” means Taxes other than Excluded Taxes.

     “Indemnitees” has the meaning given to such term in Section 10.04(b).

     “Indenture” mean that certain Indenture, dated as of January 18, 2005,
among the Borrower, the guarantors named therein and Wachovia Bank, National
Association, as Trustee,

16



--------------------------------------------------------------------------------



 



as amended by the First Supplemental Indenture, as further amended or
supplemented from time to time thereafter.

     “Index Debt” means senior, unsecured, non-credit enhanced (except for any
Guarantee by Restricted Subsidiaries) long-term debt of the Borrower.

     “Initial Borrower Financial Statements” means the audited Consolidated
annual financial statements of the Borrower as of August 31, 2004.

     “Initial Financial Statements” means (a) the Initial Borrower Financial
Statements, and (b) the Initial La Grange Financial Statements.

     “Initial La Grange Financial Statements” means the audited Consolidated
annual financial statements of La Grange as of August 31, 2004.

     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each Fiscal
Quarter and the Maturity Date.

     “Interest Period” means, as to each Eurodollar Loan, the period commencing
on the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice or such other period that is
twelve months or less requested by the Borrower and consented to by all the
Lenders; provided that: (a) any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day; (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and (c) no Interest Period shall
extend beyond the Maturity Date.

     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or

17



--------------------------------------------------------------------------------



 



disposition of such Investment (less all costs thereof) or other cash proceeds
received as a return of capital of such Investment in an aggregate amount up to
but not in excess of the amount of such Investment.

     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and the Borrower (or any Restricted Subsidiary) or in
favor the LC Issuer and relating to any such Letter of Credit.

     “Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in any Person incorporated or otherwise formed pursuant to the laws of
the United States or Canada or any state or province thereof or the District of
Columbia, held directly or indirectly by the Borrower, that will not be a
Subsidiary after giving effect to such acquisition or Investment.

     “La Grange” means La Grange Acquisition, L.P., a Texas limited partnership.

     “Laws” means any statute, law, regulation, ordinance, rule, treaty,
judgment, order, decree, permit, concession, franchise, license, agreement or
other governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, state, province
or other political subdivision thereof.

     “LC Collateral” means cash or deposit account balances pledged and
deposited with or delivered to the Administrative Agent, for the benefit of the
LC Issuer and the Lenders, as collateral for the LC Obligations.

     “LC Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

     “LC Issuer” means Wachovia Bank, National Association in its capacity as
issuer of Letters of Credit hereunder (other than the Existing Letters of
Credit) or any successor issuer of Letters of Credit hereunder and Fleet
National Bank, in its capacity as issuer of the Existing Letters of Credit.

     “LC Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Matured LC Obligations. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the “International Standby Practices 1998” (published
by the Institute of International Banking Law & Practice or such later version
thereof as may be in effect at the time of issuance), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

     “Lender” has the meaning given to such term in the introductory paragraph
hereto. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

18



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

     “Letter of Credit” means any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.

     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the LC Issuer.

     “Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
outstanding on the specified date to (b) the Consolidated EBITDA for the
specified four Fiscal Quarter period.

     “Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered liabilities pursuant to
GAAP.

     “LIBOR Reference Rate” means a rate of interest for Swingline Loans
determined by reference to the Eurodollar Rate for a one (1) month interest
period that would be applicable for a Revolving Credit Loan, as that rate may
fluctuate in accordance with changes in the Eurodollar Rate as determined on a
day-to-day basis.

     “Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.

     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement, including the Revolving Credit Loans and the Swingline Loans.

     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, each Guaranty, and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).

19



--------------------------------------------------------------------------------



 



     “Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans
from one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit D.

     “Majority Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitment of each Lender
to make Loans and the obligation of the LC Issuer to make LC Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Facility Usage (with the aggregate amount of each Lender’s
risk participation and funded participation in LC Obligations being deemed
“held” by such Lender for purposes of this definition).

     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations, properties or prospects of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (ii) the ability of the Borrower
to perform its obligations under this Agreement and the Notes or the ability of
the Restricted Subsidiaries, taken as a whole, to perform their respective
obligations under the Guaranty, or (iii) the validity or enforceability of this
Agreement, the Guaranty or the Notes.

     “Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any Letter of
Credit Application, to the extent the same have not been repaid to LC Issuer
(with the proceeds of Loans or otherwise).

     “Maturity Date” means January 18, 2010.

     “Maximum Rate” has the meaning given to such term in Section 10.09.

     “Moody’s” means Moody’s Investors Service, Inc., or its successor.

     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.

     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Restricted Person, arising under any Loan Document
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Restricted Person or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

     “Participant” has the meaning given to such term in Section 10.06(d).

20



--------------------------------------------------------------------------------



 



     “Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower as in effect on the date of this Agreement.

     “Performance Guaranties” means, collectively, guaranties by the Borrower of
obligations of any Unrestricted Subsidiary (but not of Indebtedness of any
Unrestricted Subsidiary) not to exceed in the aggregate amount outstanding of
$50,000,000 at any time.

     “Permitted Acquisitions” means (A) the acquisition of all of the Equity
Interest in a Person (exclusive of director qualifying shares and other Equity
Interests required to be held by an Affiliate to comply with a requirement of
Law) or (B) any other acquisition of all or a substantial portion of the
business, assets or operations of a Person (whether in a single transaction or a
series of related transactions) or (C) a merger or consolidation of any Person
with or into a Restricted Person so long as the survivor is or becomes a
Restricted Person upon consummation thereof (and Borrower is the survivor, if it
is a party); provided, that (i) prior to and after giving effect to such
acquisition no Default or Event of Default shall have occurred and be
continuing; and (ii) all representations and warranties contained in the Loan
Documents shall be true and correct in all material respects as if restated
immediately following the consummation of such acquisition; and (iii) the
Borrower has provided to the Administrative Agent an officer’s certificate, in
form satisfactory to the Administrative Agent, certifying that each of the
foregoing conditions has been satisfied.

     “Permitted Investments” means:

     (a) Cash Equivalents,

     (b) Investment in South Texas Gas Gathering’s Dorado joint venture, VanTex
Energy Services, Ltd., VanTex Gas Pipeline Company, LLC, VES Inc. and Ranger
Pipeline, L.P.,

     (c) Investments in any Restricted Subsidiary,

     (d) Investments in Unrestricted Subsidiaries as of the Closing Date,

     (e) the Subscription Agreement, dated as of January 20, 2004, between HHI
and Oasis Pipe Line Company, as such Subscription Agreement exists on the date
of this Agreement and purchases of shares of HHI required to be made pursuant
thereto,

     (f) Guarantees of Indebtedness to the extent permitted by Section 7.01,

     (g) Performance Guaranties, and

     (h) Investments in Joint Venture Interests, provided that, both before and
after giving effect to any such Investment (i) all representations and
warranties contained herein shall be true and correct in all material respects,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects as of such earlier date, (ii) the Person issuing such Joint Venture
Interests is engaged in the Permitted Line of Business and (iii) no Default or
Event of Default shall have occurred and be continuing or will result therefrom.

21



--------------------------------------------------------------------------------



 



     (i) Investments (in addition to those permitted by clauses (a) through
(h) of this definition) in any Person incorporated or otherwise formed pursuant
to the laws of the United States or Canada or any state or province thereof or
the District of Columbia including Investments in any Unrestricted Subsidiary
but excluding Investments in HOLP and its Subsidiaries; provided that
immediately prior to and after giving effect to such Investment (i) the
aggregate outstanding amount of all such Investments made by the Restricted
Persons under this clause (i) shall not exceed 10% of the Consolidated Net
Tangible Assets, (ii) all representations and warranties shall be true and
correct in all material respects, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct in all material respects as of such earlier date, and (iii) no
Default or Event of Default shall have occurred and be continuing or will result
therefrom.

     “Permitted Lien” has the meaning given to such term in Section 7.02.

     “Permitted Line of Business” means, with respect to the specified Person,
lines of business engaged in by such Person and its Subsidiaries such that such
Person and its Subsidiaries, taken as a whole, are substantially engaged in
businesses that are (i) qualified business of master limited partnerships and
(ii) energy-related.

     “Permitted Priority Debt” means (i) Indebtedness of a Restricted
Subsidiary, whether or not secured, other than Indebtedness permitted under
Section 7.01(a) through (g) and (ii) Indebtedness secured by Liens on property
of a Restricted Person, other than Liens permitted under subsections (a) through
(n) of Section 7.02, not to exceed at any one time outstanding in the aggregate
under clause (i) and (ii), but without duplication, an aggregate principal
amount equal to 10% of Consolidated Net Tangible Assets.

     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wachovia Bank, National Association as its prime rate in effect
at its principal office in Charlotte, North Carolina. Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

     “Quarterly Testing Date” means the last day of each Fiscal Quarter.

     “Rating Agency” means Fitch, S&P or Moody’s.

     “Register” has the meaning given to such term in Section 10.06(c).

     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

     “Request for Credit Extension” means (a) with respect to a Borrowing,
Conversion or Continuation of Loans, a Loan Notice, and (b) with respect to an
LC Credit Extension, a Letter of Credit Application.

22



--------------------------------------------------------------------------------



 



     “Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of a Restricted Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Restricted Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Restricted Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Restricted Person.

     “Restricted Payment” means any dividends on, or other distribution in
respect of, any Equity Interests in any Restricted Person, or any purchase,
redemption, acquisition, or retirement of any Equity Interests in any Restricted
Person (whether such interests are now or hereafter issued, outstanding or
created), or any reduction or retirement of the Equity Interest of any
Restricted Person, except, in each case, distributions, dividends or any other
of the above actions payable solely in shares of capital stock of (or other
ownership or profit interests in) such Restricted Person, or warrants, options
or other rights for the purchase or acquisition from such Restricted Person of
shares of capital stock of (or other ownership or profit interests in) such
Restricted Person.

     “Restricted Person” means any of the Borrower and each Restricted
Subsidiary.

     “Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Subsidiaries.

     “Revolving Credit Loan” means a Loan made pursuant to Section 2.01.

     “Risk Management Policy” means the Risk Management Policy of the Borrower
in effect on the date of this Agreement as amended from time to time.

     “S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill,
Inc.) or its successor.

     “Sale and Lease-Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a Wholly
Owned Subsidiary of the Borrower that is a Restricted Person or between Wholly
Owned Subsidiaries of the Borrower that are each Restricted Persons) whereby
(a) property (the “Subject Property”) has been or is to be disposed of by such
Transferor to any other Person with the intention on the part of such Transferor
of taking back a lease of such Subject Property pursuant to which the rental
payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.

     “Specified Acquisition” means an acquisition of assets or entities or
operating lines or divisions by a Restricted Person for a purchase price of not
less than $50,000,000.

     “Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date of a

23



--------------------------------------------------------------------------------



 



Specified Equity Offering and (c) if the Leverage Ratio is less than or equal to
4.50 to 1.00 on such date, the date of the Borrower’s delivery of a notice to
the Administrative Agent terminating such Specified Acquisition Period
accompanied by a certificate reflecting compliance with such Leverage Ratio;
provided, in the event the Leverage Ratio exceeds 4.50 to 1.00 as of the end of
any Fiscal Quarter in which a Specified Acquisition has occurred, the Borrower
shall be deemed to have so elected a Specified Acquisition with respect thereto
on such last day of such Fiscal Quarter; provided, further, following the
election (or deemed election) of a Specified Acquisition Period, the Borrower
may not elect (or be deemed to have elected) a subsequent Specified Acquisition
Period unless, at the time of such subsequent election, the Leverage Ratio does
not exceed 4.50 to 1.00. Only one Specified Acquisition Period may be elected
(or deemed elected) with respect to any particular Specified Acquisition.

     “Specified Equity Offering” means the date (or the last such date if more
than one issuances are aggregated) that the proceeds are received by the
Borrower of one or more issuances of equity by the Borrower for aggregate net
cash proceeds of not less than fifty percent (50%) of the aggregate purchase
price of the Specified Acquisition. For purposes of clarification, the Borrower,
the Administrative Agent and the Lenders agree that nothing in this Agreement,
including this definition, shall obligate the Borrower at any time to issue
equity for the purpose of financing all or any portion of the purchase price
associated with a Specified Acquisition.

     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

     “Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans, as such amount may be adjusted from time to time in accordance
with this Agreement by the Borrower and the Swingline Lender. The Swingline
Commitment is $30,000,000.

     “Swingline Lender” means Wachovia Bank, National Association.

     “Swingline Loan” means a Loan made pursuant to Section 2.02.

     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

     “Termination Event” means (a) the occurrence with respect to any ERISA Plan
of (i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the

24



--------------------------------------------------------------------------------



 



provision for 30 day notice to the Pension Benefit Guaranty Corporation pursuant
to a waiver by such corporation under Section 4043(a) of ERISA, or (b) the
withdrawal of any ERISA Affiliate from an ERISA Plan during a plan year in which
it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, or
(c) the filing of a notice of intent to terminate any ERISA Plan or the
treatment of any ERISA Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate any ERISA Plan by the
Pension Benefit Guaranty Corporation under Section 4042 of ERISA, or (e) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
ERISA Plan.

     “Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Loan.

     “UCC” means the Uniform Commercial Code as in effect in the State of New
York from time to time.

     “Unrestricted Subsidiaries” means each of the following, unless designated
as a Restricted Subsidiary pursuant to Section 6.11: (i) the HOLP Companies,
(ii) HHI and (iii) any other Subsidiary of the Borrower which is designated as
an Unrestricted Subsidiary pursuant to Section 6.11.

     “United States” and “U.S.” mean the United States of America.

     “Wholly Owned Subsidiary” means, with respect to a Person, any Subsidiary
of such Person, all of the issued and outstanding stock, limited liability
company membership interests, or partnership interests of which (including all
rights or options to acquire such stock or interests) are directly or indirectly
(through one or more Subsidiaries) owned by such Person, excluding any general
partner interests owned, directly or indirectly, by General Partner in any such
Subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other

25



--------------------------------------------------------------------------------



 



document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

     1.03 Accounting Terms.

     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.

     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

26



--------------------------------------------------------------------------------



 



     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

     1.06 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

     2.01 Revolving Credit Loans. Subject to the terms and conditions hereof,
each Lender agrees to make Revolving Credit Loans (“Revolving Credit Loans”) to
the Borrower upon the Borrower’s request from time to time during the Commitment
Period, provided that (a) subject to Sections 3.03, 3.04 and 3.06, all Lenders
are requested to make Revolving Credit Loans of the same Type in accordance with
their respective Applicable Percentages and as part of the same Borrowing, and
(b) after giving effect to such Revolving Credit Loans, the Facility Usage does
not exceed the Aggregate Commitments, and the Loans of any Lender plus such
Lender’s Applicable Percentage of all LC Obligations does not exceed such
Lender’s Commitment. The aggregate amount of all Revolving Credit Loans that are
Base Rate Loans in any Borrowing must be equal to $1,000,000 or any higher
integral multiple of $500,000. The aggregate amount of all Eurodollar Loans in
any Borrowing must be equal to $3,000,000 or any higher integral multiple of
$1,000,000. The Borrower may have no more than eight (8) Borrowings of
Eurodollar Loans outstanding at any time. Subject to the terms and conditions of
this Agreement, the Borrower may borrow, repay, and reborrow under this
Section 2.01.

     2.02 Swingline Loans.

     (a) Subject to the terms and conditions of this Agreement, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Commitment Period; provided, that the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the lesser of (i) the Aggregate Commitments less the sum of all
outstanding Revolving Credit Loans and the LC Obligations and (ii) the Swingline
Commitment; provided further that the Swingline Lender will not make a Swingline
Loan from and after the date which is one (1) day after it has received written
notice from the Borrower or any Lender that one or more of the applicable
conditions to Credit Extensions specified in Section 4.02 is not then satisfied
until such conditions are satisfied or

27



--------------------------------------------------------------------------------



 



waived in accordance with the provisions of this Agreement (and the Swingline
Lender shall be entitled to conclusively rely on any such notice and shall have
no obligation to independently investigate the accuracy of such notice and shall
have no liability to the Borrower in respect thereof if such notice proves to be
inaccurate). The aggregate amount of all Swingline Loans in any Borrowing must
be equal to $100,000 or any higher integral multiple of $100,000.

     (b) Swingline Loans shall be refunded by the Lenders on demand by the
Swingline Lender. Such refundings shall be made by each Lender in accordance
with its Applicable Percentage and shall thereafter be reflected as Loans of the
Lenders on the books and records of the Administrative Agent. Each Lender shall
fund its Applicable Percentage of Revolving Credit Loans as required to repay
Swingline Loans outstanding to the Swingline Lender upon demand by the Swingline
Lender but in no event later than 1:00 p.m. on the next succeeding Business Day
after such demand is made. No Lender’s obligation to fund its Applicable
Percentage of a Swingline Loan shall be affected by any other Lender’s failure
to fund its Applicable Percentage of a Swingline Loan, nor shall any Lender’s
Applicable Percentage be increased as a result of any such failure of any other
Lender to fund its Applicable Percentage of a Swingline Loan.

     (c) The Borrower shall pay to the Swingline Lender the amount of each
Swingline Loan (unless such Swingline Loan is fully refunded by the Lenders
pursuant to Section 2.02(b)): (i) on demand and (ii) if no demand has been made,
on the tenth Business Day after the date of the Swingline Loans, and in no event
later than the Maturity Date. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans. If any portion of
any such amount paid to the Swingline Lender shall be recovered by or on behalf
of the Borrower from the Swingline Lender in bankruptcy or otherwise, the loss
of the amount so recovered shall be ratably shared among all the Lenders in
accordance with their Applicable Percentages (unless the amounts so recovered by
or on behalf of the Borrower pertain to a Swingline Loan extended after the
occurrence and during the continuance of an Event of Default of which the
Administrative Agent has received notice in the manner required pursuant to
Section 10.02 and which such Event of Default has not been waived by the
Majority Lenders or the Lenders, as applicable).

     (d) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section 2.02 is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section 2.02, one
of the events described in subsections (j)(i), (j)(ii) or (j)(iii) of Section
8.01 shall have occurred, each Lender will, on the date the applicable Revolving
Credit Loan would have been made, purchase an undivided, irrevocable and
unconditional participating interest in the Swingline Loans to be refunded in an
amount equal to its Applicable Percentage of the aggregate amount of such
Swingline Loans. Each Lender will immediately transfer to the Swingline Lender,
in immediately available funds, the amount of its participation, and upon
receipt thereof, the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan,

28



--------------------------------------------------------------------------------



 



the Swingline Lender receives any payment on account thereof, the Swingline
Lender will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).

     2.03 Requests for New Loans. The Borrower must give to the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing of Loans to be funded by Lenders. Each such notice
constitutes a “Loan Notice” hereunder and must:

     (a) specify (i) the aggregate amount of any such Borrowing of Base Rate
Loans and the date on which such Base Rate Loans are to be advanced, (ii) the
aggregate amount of any such Borrowing of Eurodollar Loans, the date on which
such Eurodollar Loans are to be advanced (which shall be the first day of the
Interest Period which is to apply thereto), and the length of the applicable
Interest Period, or (iii) the aggregate amount of any such Borrowing of
Swingline Loans and the date on which such Swingline Loans are to be advanced;
and

     (b) be received by the Administrative Agent not later than 11:00 a.m. on
(i) the day on which any such Base Rate Loans or Swingline Loans are to be made,
or (ii) the third Business Day preceding the day on which any such Eurodollar
Loans are to be made.

     Each such written request or confirmation must be made in the form and
substance of the Loan Notice, duly completed. Each such telephonic request shall
be deemed a representation, warranty, acknowledgment and agreement by the
Borrower as to the matters which are required to be set out in such written
confirmation. Upon receipt of any such Loan Notice requesting Revolving Credit
Loans, the Administrative Agent shall give each Lender prompt notice of the
terms thereof. Upon receipt of any such Loan Notice requesting Swingline Loans,
the Administrative Agent shall give the Swingline Lender prompt notice of the
terms thereof. In the case of Revolving Credit Loans, if all conditions
precedent to such new Loans have been met, each Lender will on the date
requested promptly remit to the Administrative Agent at the Administrative
Agent’s Office the amount of such Lender’s Loan in immediately available funds,
and upon receipt of such funds, unless to its actual knowledge any conditions
precedent to such Loans have been neither met nor waived as provided herein, the
Administrative Agent shall promptly make such Loans available to the Borrower.
In the case of Swingline Loans, if all conditions precedent to such new Loans
have been met, the Swingline Lender will on the date requested promptly remit to
the Administrative Agent at the Administrative Agent’s Office the amount of such
Swingline Loan in immediately available funds, and upon receipt of such funds,
unless to its actual knowledge any conditions precedent to such Swingline Loan
have been neither met nor waived as provided herein, the Administrative Agent
shall promptly make such Loans available to the Borrower. Revolving Credit Loans
to be made for the purpose of refunding Swingline Loans shall be made by the
Lenders as provided in Section 2.02(b).

     2.04 Continuations and Conversions of Existing Loans. The Borrower may make
the following elections with respect to Revolving Credit Loans already
outstanding: to Convert, in whole or in part, Base Rate Loans to Eurodollar
Loans, to Convert, in whole or in part, Eurodollar Loans to Base Rate Loans on
the last day of the Interest Period applicable thereto,

29



--------------------------------------------------------------------------------



 



and to Continue, in whole or in part, Eurodollar Loans beyond the expiration of
such Interest Period by designating a new Interest Period to take effect at the
time of such expiration. In making such elections, the Borrower may combine
existing Revolving Credit Loans made pursuant to separate Borrowings into one
new Borrowing or divide existing Revolving Credit Loans made pursuant to one
Borrowing into separate new Borrowings, provided, that (i) the Borrower may have
no more than eight (8) Borrowings of Eurodollar Loans outstanding at any time,
(ii) the aggregate amount of all Base Rate Loans in any Borrowing must be equal
to $1,000,000 or any higher integral multiple of $500,000, and (iii) the
aggregate amount of all Eurodollar Loans in any Borrowing must be equal to
$3,000,000 or any higher integral multiple of $1,000,000. To make any such
election, the Borrower must give to the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing. Each such notice must:

     (a) specify the existing Loans which are to be Continued or Converted;

     (b) specify (i) the aggregate amount of any Borrowing of Base Rate Loans
into which such existing Loans are to be Continued or Converted and the date on
which such Continuation or Conversion is to occur, or (ii) the aggregate amount
of any Borrowing of Eurodollar Loans into which such existing Loans are to be
Continued or Converted, the date on which such Continuation or Conversion is to
occur (which shall be the first day of the Interest Period which is to apply to
such Eurodollar Loans), and the length of the applicable Interest Period; and

     (c) be received by the Administrative Agent not later than 11:00 a.m. on
(i) the day on which any such Conversion to Base Rate Loans is to occur, or
(ii) the third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.

     Each such written request or confirmation must be made in the form and
substance of the Loan Notice, duly completed. Each such telephonic request shall
be deemed a representation, warranty, acknowledgment and agreement by the
Borrower as to the matters which are required to be set out in such written
confirmation. Upon receipt of any such Loan Notice, the Administrative Agent
shall give each Lender prompt notice of the terms thereof. Each Loan Notice
shall be irrevocable and binding on the Borrower. During the continuance of any
Default, the Borrower may not make any election to Convert existing Loans into
Eurodollar Loans or Continue existing Loans as Eurodollar Loans beyond the
expiration of their respective and corresponding Interest Period then in effect.
If (due to the existence of a Default or for any other reason) the Borrower
fails to timely and properly give any Loan Notice with respect to a Borrowing of
existing Eurodollar Loans at least three days prior to the end of the Interest
Period applicable thereto, such Eurodollar Loans, to the extent not prepaid at
the end of such Interest Period, shall automatically be Converted into Base Rate
Loans at the end of such Interest Period. No new funds shall be repaid by the
Borrower or advanced by any Lender in connection with any Continuation or
Conversion of existing Loans pursuant to this section, and no such Continuation
or Conversion shall be deemed to be a new advance of funds for any purpose; such
Continuations and Conversions merely constitute a change in the interest rate,
Interest Period or Type applicable to already outstanding Loans.

30



--------------------------------------------------------------------------------



 



     2.05 Use of Proceeds. The Borrower shall use the proceeds of all Loans
(a) for working capital purposes, and (b) for general business purposes. The
Letters of Credit shall be used for general business purposes of the Borrower
and its Restricted Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board of Governors of the Federal Reserve
System, including Regulations T, U and X. The Borrower represents and warrants
that the Borrower is not engaged principally, or as one of the Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying such margin stock.

     2.06 Optional Prepayments of Loans. The Borrower may, upon three Business
Days’ notice to the Administrative Agent (which notice shall be irrevocable, and
the Administrative Agent will promptly give notice to the other Lenders), from
time to time and without premium or penalty (other than Eurodollar Loan breakage
costs, if any, pursuant to Section 3.05) prepay the Loans, in whole or in part,
so long as the aggregate amounts of all partial prepayments of principal on the
Loans equals $1,000,000 or any higher integral multiple of $500,000. Each
prepayment of principal under this section shall be accompanied by all interest
then accrued and unpaid on the principal so prepaid. Any principal or interest
prepaid pursuant to this section shall be in addition to, and not in lieu of,
all payments otherwise required to be paid under the Loan Documents at the time
of such prepayment.

     2.07 Letters of Credit. Subject to the terms and conditions hereof, during
the Commitment Period the Borrower may request LC Issuer to issue, amend, or
extend the expiration date of, one or more Letters of Credit for the account of
the Borrower or any or its Restricted Subsidiaries, provided that:

     (a) after taking such Letter of Credit into account (i) the aggregate
amount of all outstanding LC Obligations does not exceed $250,000,000 and
(ii) the Facility Usage does not exceed the Aggregate Commitments at such time;

     (b) the expiration date of such Letter of Credit is prior to the earlier of
(i) 365 days after the issuance thereof, provided that such Letter of Credit may
provide for automatic extensions of such expiration date for additional periods
of 365 days thereafter, and (ii) 30 days prior to the end of the Commitment
Period;

     (c) the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost which is not reimbursable under Article III;

     (d) such Letter of Credit is in form and upon terms as shall be acceptable
to LC Issuer in its sole and absolute discretion; and

     (e) all other conditions in this Agreement to the issuance of such Letter
of Credit have been satisfied.

31



--------------------------------------------------------------------------------



 



LC Issuer will honor any such request if the foregoing conditions (a) through
(e) (in the following Section 2.08 called the “LC Conditions”) have been met as
of the date of issuance, amendment, or extension of such Letter of Credit.

     2.08 Requesting Letters of Credit. The Borrower must make written
application for any Letter of Credit at least three Business Days (or such
shorter period as may be agreed upon by the LC Issuer) before the date on which
the Borrower desires for LC Issuer to issue such Letter of Credit. By making any
such written application, unless otherwise expressly stated therein, the
Borrower shall be deemed to have represented and warranted that the LC
Conditions described in Section 2.07 will be met as of the date of issuance of
such Letter of Credit. Each such written application for a Letter of Credit must
be made in the form of the Letter of Credit Application. If all LC Conditions
for a Letter of Credit have been met as described in Section 2.07 on any
Business Day before 11:00 a.m., LC Issuer will issue such Letter of Credit on
the same Business Day at LC Issuer’s Lending Office. If the LC Conditions are
met as described in Section 2.07 on any Business Day on or after 11:00 a.m., LC
Issuer will issue such Letter of Credit on the next succeeding Business Day at
LC Issuer’s Lending Office. If any provisions of any LC Application conflict
with any provisions of this Agreement, the provisions of this Agreement shall
govern and control.

     2.09 Reimbursement and Participations.

     (a) Reimbursement. Each Matured LC Obligation shall constitute a loan by LC
Issuer to the Borrower. The Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation
together with interest thereon (i) at the Base Rate plus the Applicable Margin
for Base Rate Loans to and including the second Business Day after the Matured
LC Obligation is incurred, subject to Section 2.09(b), and (ii) at the Default
Rate applicable to Base Rate Loans on each day thereafter.

     (b) Letter of Credit Advances. If the beneficiary of any Letter of Credit
makes a draft or other demand for payment thereunder, then the Borrower shall be
deemed to have requested the Lenders make Loans to the Borrower in the amount of
such draft or demand, which Loans shall be made concurrently with LC Issuer’s
payment of such draft or demand and shall be immediately used by LC Issuer to
repay the amount of the resulting Matured LC Obligation. Such deemed request by
the Borrower shall be made in compliance with all of the provisions hereof,
provided that for the purposes of the first sentence of Section 2.01, the amount
of such Loans shall be considered, but the amount of the Matured LC Obligation
to be concurrently paid by such Loans shall not be considered.

     (c) Participation by Lenders. LC Issuer irrevocably agrees to grant and
hereby grants to each Lender, and – to induce LC Issuer to issue Letters of
Credit hereunder – each Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from LC Issuer, on the terms and conditions
hereinafter stated and for such Lender’s own account and risk an undivided
interest equal to such Lender’s Applicable Percentage of LC Issuer’s obligations
and rights under each Letter of Credit issued hereunder and the amount of each
Matured LC Obligation paid by LC Issuer thereunder. Each Lender unconditionally
and irrevocably agrees with LC Issuer that, if a Matured LC Obligation is paid
under any Letter of Credit for which LC

32



--------------------------------------------------------------------------------



 



Issuer is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement and the related LC Application (including any reimbursement by
means of concurrent Loans or by the application of LC Collateral), such Lender
shall (in all circumstances and without set-off or counterclaim) pay to LC
Issuer on demand, in immediately available funds at LC Issuer’s Lending Office,
such Lender’s Applicable Percentage of such Matured LC Obligation (or any
portion thereof which has not been reimbursed by the Borrower). Each Lender’s
obligation to pay LC Issuer pursuant to the terms of this subsection is
irrevocable and unconditional. If any amount required to be paid by any Lender
to LC Issuer pursuant to this subsection is paid by such Lender to LC Issuer
within three Business Days after the date such payment is due, LC Issuer shall
in addition to such amount be entitled to recover from such Lender, on demand,
interest thereon calculated from such due date at the Federal Funds Rate. If any
amount required to be paid by any Lender to LC Issuer pursuant to this
subsection is not paid by such Lender to LC Issuer within three Business Days
after the date such payment is due, LC Issuer shall in addition to such amount
be entitled to recover from such Lender, on demand, interest thereon calculated
from such due date at the Base Rate plus the Base Rate Margin.

     (d) Distributions to Participants. Whenever LC Issuer has in accordance
with this Section received from any Lender payment of such Lender’s Applicable
Percentage of any Matured LC Obligation, if LC Issuer thereafter receives any
payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from the Borrower or by application of LC Collateral or
otherwise, and excluding only interest for any period prior to LC Issuer’s
demand that such Lender make such payment of its Applicable Percentage), LC
Issuer will distribute to such Lender its Applicable Percentage of the amounts
so received by LC Issuer; provided, however, that if any such payment received
by LC Issuer must thereafter be returned by LC Issuer, such Lender shall return
to LC Issuer the portion thereof which LC Issuer has previously distributed to
it.

     (e) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this Section, submitted by LC Issuer to the Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.

     (f) Obligations Absolute. The Borrower’s obligation to reimburse Matured LC
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the LC Issuer, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error,

33



--------------------------------------------------------------------------------



 



omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the LC Issuer; provided that the foregoing shall not be construed
to excuse the LC Issuer from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the LC Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the LC Issuer (as finally determined by a court of competent jurisdiction),
the LC Issuer shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
LC Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

     2.10 No Duty to Inquire.

     (a) Drafts and Demands. LC Issuer is authorized and instructed to accept
and pay drafts and demands for payment under any Letter of Credit without
requiring, and without responsibility for, any determination as to the existence
of any event giving rise to said draft, either at the time of acceptance or
payment or thereafter. LC Issuer is under no duty to determine the proper
identity of anyone presenting such a draft or making such a demand (whether by
tested telex or otherwise) as the officer, representative or agent of any
beneficiary under any Letter of Credit, and payment by LC Issuer to any such
beneficiary when requested by any such purported officer, representative or
agent is hereby authorized and approved. The Borrower releases each Lender Party
from, and agrees to hold each Lender Party harmless and indemnified against, any
liability or claim in connection with or arising out of the subject matter of
this section, which indemnity shall apply whether or not any such liability or
claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any Lender Party, provided only that no
Lender Party shall be entitled to indemnification for that portion, if any, of
any liability or claim which is proximately caused by its own individual gross
negligence or willful misconduct, as determined in a final judgment.

     (b) Extension of Maturity. If the maturity of any Letter of Credit is
extended by its terms or by Law or governmental action, if any extension of the
maturity or time for presentation of drafts or any other modification of the
terms of any Letter of Credit is made at the request of the Borrower, or if the
amount of any Letter of Credit is increased at the request of the Borrower, this
Agreement shall be binding upon all Restricted Persons with respect to such
Letter of Credit as so extended, increased or otherwise modified, with respect
to drafts and property covered

34



--------------------------------------------------------------------------------



 



thereby, and with respect to any action taken by LC Issuer, LC Issuer’s
correspondents, or any Lender Party in accordance with such extension, increase
or other modification.

     (c) Transferees of Letters of Credit. If any Letter of Credit provides that
it is transferable, LC Issuer shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
LC Issuer be charged with responsibility of any nature or character for the
validity or correctness of any transfer or successive transfers, and payment by
LC Issuer to any purported transferee or transferees as determined by LC Issuer
is hereby authorized and approved, and the Borrower releases each Lender Party
from, and agrees to hold each Lender Party harmless and indemnified against, any
liability or claim in connection with or arising out of the foregoing, which
indemnity shall apply whether or not any such liability or claim is in any way
or to any extent caused, in whole or in part, by any negligent act or omission
of any kind by any Lender Party, provided only that no Lender Party shall be
entitled to indemnification for that portion, if any, of any liability or claim
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment.

     2.11 LC Collateral.

     (a) Acceleration of LC Obligations. If the Obligations or any part thereof
become immediately due and payable pursuant to Section 8.02 then, unless the
Administrative Agent, acting on the instruction of Majority Lenders, shall
otherwise specifically elect to the contrary (which election may thereafter be
retracted by the Administrative Agent, acting on the instruction of Majority
Lenders, at any time), the Borrower shall be obligated to pay to LC Issuer
immediately an amount equal to the aggregate LC Obligations which are then
outstanding to be held as LC Collateral. Nothing in this subsection shall,
however, limit or impair any rights which LC Issuer may have under any other
document or agreement relating to any Letter of Credit, LC Collateral or LC
Obligation, including any LC Application, or any rights which any Lender Party
may have to otherwise apply any payments by the Borrower and any LC Collateral
under Section 2.14.

     (b) Investment of LC Collateral. Pending application thereof, all LC
Collateral shall be invested by LC Issuer in such Cash Equivalents as LC Issuer
may choose in its sole discretion. All interest on (and other proceeds of) such
Investments shall be reinvested or applied to Matured LC Obligations or other
Obligations which are due and payable. When all Obligations have been satisfied
in full, including all LC Obligations, all Letters of Credit have expired or
been terminated, and all of the Borrower’s reimbursement obligations in
connection therewith have been satisfied in full, LC Issuer shall release to the
Borrower any remaining LC Collateral. The Borrower hereby assigns and grants to
LC Issuer for the benefit of Lenders a continuing security interest in all LC
Collateral paid by it to LC Issuer, all Investments purchased with such LC
Collateral, and all proceeds thereof to secure its Matured LC Obligations and
its Obligations under this Agreement, each Note, and the other Loan Documents.
The Borrower further agrees that LC Issuer shall have all of the rights and
remedies of a secured party under the UCC with respect to such security interest
and that an Event of Default under this Agreement shall constitute a default for
purposes of such security interest.

35



--------------------------------------------------------------------------------



 



     (c) Payment of LC Collateral. If the Borrower is required to provide LC
Collateral for any reason but fails to do so as required, LC Issuer or the
Administrative Agent may without prior notice to the Borrower or any other
Restricted Person provide such LC Collateral (whether by transfers from other
accounts maintained with LC Issuer, or otherwise) using any available funds of
the Borrower or any other Person also liable to make such payments, and LC
Issuer or the Administrative Agent will give notice thereof to the Borrower
promptly after such application or transfer. Any such amounts which are required
to be provided as LC Collateral and which are not provided on the date required
shall be considered past due Obligations owing hereunder.

     2.12 Interest Rates and Fees; Reduction in Commitment.

     (a) Interest Rates. Unless the Default Rate shall apply, (i) each Base Rate
Loan shall bear interest on each day outstanding at the Base Rate plus the
Applicable Rate for Base Rate Loans in effect on such day, (ii) each Eurodollar
Loan shall bear interest on each day during the related Interest Period at the
related Eurodollar Rate plus the Applicable Rate for Eurodollar Loans in effect
on such day, and (iii) each Swingline Loan shall bear interest on each day
outstanding at the LIBOR Reference Rate plus the Applicable Rate for Eurodollar
Loans in effect on such day. During a Default Rate Period, all Loans shall bear
interest on each day outstanding at the applicable Default Rate. The interest
rate shall change whenever the applicable Base Rate, the Applicable Rate for
Base Rate Loans, the Eurodollar Rate or the Applicable Rate for Eurodollar Loans
changes. In no event shall the interest rate on any Loan exceed the Maximum
Rate.

     (b) Commitment Fees. In consideration of each Lender’s commitment to make
Loans, the Borrower will pay to the Administrative Agent for the account of each
Lender a commitment fee determined on a daily basis equal to the Applicable Rate
for commitment fees in effect on such day times such Lender’s Applicable
Percentage of the unused portion of the Aggregate Commitments on each day during
the Commitment Period, determined for each such day by deducting from the amount
of the Aggregate Commitments at the end of such day the Facility Usage. For the
purposes of calculating the commitment fee pursuant to this subsection (b), the
aggregate amount of outstanding Swingline Loans shall not be included in the
term Facility Usage. This commitment fee shall be due and payable in arrears on
the last day of each Fiscal Quarter and at the end of the Commitment Period.

     (c) Reduction in Aggregate Commitments. The Borrower shall have the right
from time to time to permanently reduce the Aggregate Commitments, provided that
(i) notice of such reduction is given not less than two Business Days prior to
such reduction, (ii) the resulting Aggregate Commitments are not less than the
Facility Usage, and (iii) each partial reduction shall be in an amount at least
equal to $1,000,000 and in multiples of $500,000 in excess thereof.

     (d) Letter of Credit Fees. In consideration of LC Issuer’s issuance of any
Letter of Credit, the Borrower agrees to pay to the Administrative Agent, for
the account of all Lenders in accordance with their respective Applicable
Percentages, a letter of credit fee equal to the Applicable Rate for Eurodollar
Loans then in effect (or the Default Rate during the Default Rate Period)
applicable each day times the face amount of such Letter of Credit. Such fee
will be

36



--------------------------------------------------------------------------------



 



calculated on the face amount of each Letter of Credit outstanding on each day
at the above applicable rates and will be payable in arrears on the last day of
each Fiscal Quarter. In addition, the Borrower will pay a minimum administrative
issuance fee equal to the greater of $150 or one-eighth percent (0.125%) per
annum of the face amount of each Letter of Credit and such other fees and
charges customarily charged by the LC Issuer in respect of any issuance,
amendment or negotiation of any Letter of Credit in accordance with the LC
Issuer’s published schedule of such charges effective as of the date of such
amendment or negotiation; such fees will be payable in arrears on the last day
of each Fiscal Quarter.

     (e) Administrative Agent’s Fees. In addition to all other amounts due to
the Administrative Agent under the Loan Documents, the Borrower will pay fees to
the Administrative Agent as described in the Fee Letter.

     (f) Calculations and Determinations. All calculations of interest
chargeable with respect to the Eurodollar Rate and of fees shall be made on the
basis of actual days elapsed (including the first day but excluding the last)
and a year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to the Base Rate shall be made on the basis of actual
days elapsed (including the first day but excluding the last) and a year of 365
or 366 days, as appropriate.

     (g) Past Due Obligations. (h) The Borrower hereby promises to each Lender
to pay interest at the Default Rate on all Obligations (including Obligations to
pay fees or to reimburse or indemnify any Lender) which the Borrower has in this
Agreement promised to pay to such Lender and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

     2.13 Evidence of Debt.

     (a) Credit Extensions. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

     (b) Letters of Credit. In addition to the accounts and records referred to
in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its

37



--------------------------------------------------------------------------------



 



usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

     2.14 Payments Generally; Administrative Agent’s Clawback.

     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made (i) with respect to Revolving Credit Loans, to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, and (ii) with respect to Swingline Loans, to the Administrative
Agent, for the account of the Swingline Lender. Each such payment shall be made
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of each such payment with respect to
Revolving Credit Loans in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

38



--------------------------------------------------------------------------------



 



     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

     2.15 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in LC Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative

39



--------------------------------------------------------------------------------



 



Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in LC Obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:

     (a) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

     (b) the provisions of this Section shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in LC Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

     Each Restricted Person consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

     3.01 Taxes.

     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
LC Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the LC Issuer, within 10 days after demand
therefor, for

40



--------------------------------------------------------------------------------



 



the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or the LC
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto (provided that the Borrower shall not
indemnify the Administrative Agent, any Lender or the LC Issuer for any such
penalties, interest and reasonable expenses arising solely from such party’s
failure to notify the Borrower of such Indemnified Taxes or Other Taxes within a
reasonable period of time after such party has actual knowledge of such
Indemnified Taxes or Other Taxes), whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the LC Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the LC Issuer, shall be conclusive absent manifest
error.

     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

     Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,

41



--------------------------------------------------------------------------------



 



     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the LC Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the LC Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the LC Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the LC Issuer in the event the
Administrative Agent, such Lender or the LC Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the LC Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

42



--------------------------------------------------------------------------------



 



     3.03 Inability to Determine Rates. If the Majority Lenders determine that
for any reason in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Majority Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

     3.04 Increased Costs; Reserves on Eurodollar Loans.

     (a) Increased Costs Generally. If any Change in Law shall:

     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the LC Issuer;

     (ii) subject any Lender or the LC Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the LC Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
LC Issuer); or

     (iii) impose on any Lender or the LC Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

     and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
LC Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the LC Issuer, the Borrower will
pay to such Lender or the LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the LC Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

43



--------------------------------------------------------------------------------



 



     (b) Capital Requirements. If any Lender or the LC Issuer determines that
any Change in Law affecting such Lender or the LC Issuer or any Lending Office
of such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the LC Issuer’s capital or on the capital of such
Lender’s or the LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the LC Issuer, to a level below that which such Lender or the
LC Issuer or such Lender’s or the LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the LC Issuer’s policies and the policies of such Lender’s or the LC Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer or
such Lender’s or the LC Issuer’s holding company for any such reduction
suffered.

     (c) Certificates for Reimbursement. A certificate of a Lender or the LC
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the LC Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the LC
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

     (d) Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

     (e) Reserves on Eurodollar Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

44



--------------------------------------------------------------------------------



 



     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

     (c) any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

     including any loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.

     3.06 Mitigation Obligations; Replacement of Lenders.

     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

45



--------------------------------------------------------------------------------



 



     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     4.01 Conditions of Initial Credit Extension. The obligation of the LC
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

     (a) The Administrative Agent shall have received all of the following, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent:

     (i) counterparts of this Agreement executed by the Borrower and each Lender
and a Guaranty executed by each Guarantor required to execute and deliver such
Guaranty pursuant to Section 6.11 of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;

     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each
Restricted Person as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Restricted Person is a party;

     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Restricted Person is duly organized or
formed, and that each of the Borrower and each Guarantor is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

     (v) a favorable opinion of Winston & Strawn LLP, counsel to the Restricted
Persons, substantially in the form of Exhibit F, and a favorable opinion of
Vinson & Elkins L.L.P., local counsel to the Restricted Persons for the State of
Texas, in form and substance satisfactory to Administrative Agent, each
addressed to the Administrative Agent and each Lender;

     (vi) a certificate of a Responsible Officer of each Restricted Person
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Restricted
Person and the validity against such Restricted Person of the Loan Documents to
which it is a party, and such consents,

46



--------------------------------------------------------------------------------



 



licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

     (vii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Initial Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

     (viii) a duly completed Compliance Certificate as of the last day of the
Fiscal Quarter of the Borrower most recently ended prior to the Closing Date,
signed by a Responsible Officer of the Borrower;

     (ix) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

     (x) evidence satisfactory to it that (A) all Loans (as defined in the
Existing Credit Agreement) of the Lenders (as defined in the Existing Credit
Agreement) shall have been or shall concurrently be repaid in full, together
with any accrued interest thereon and any accrued fees payable to such Lenders
under the Existing Credit Agreement to the Closing Date, (B) the commitments
under the Existing Credit Agreement of such Lenders shall have been or shall
concurrently be terminated and (C) all Liens securing obligations (including
Hedging Contracts) in connection with the Existing Credit Agreement are being
concurrently released;

     (xi) the Initial Financial Statements; and

     (xii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the LC Issuer or the Majority Lenders reasonably
may require.

     (b) The Borrower shall have (i) received a preliminary rating of the Index
Debt from Fitch of BBB- or better and (ii) received the proceeds of the issuance
of senior notes pursuant to the Indenture in an aggregate amount of not less
than $550,000,000, less customary underwriters’ discounts and issuance costs.

     (c) Any fees required to be paid on or before the Closing Date shall have
been paid.

     (d) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has executed and delivered this Agreement shall
be deemed to have consented to, approved or

47



--------------------------------------------------------------------------------



 



accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

     4.02 Conditions to all Credit Extensions. No Lender has any obligation to
make any Loan (including its first), and LC Issuer has no obligation to issue
any Letter of Credit (including its first), unless the following conditions
precedent have been satisfied:

     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (but with respect to any amendment,
renewal or extension, only in the event that the face amount of such Letter of
Credit is actually increased), except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in
Section 5.06(a) shall be deemed to refer to the most recent financial statements
furnished pursuant to Section 6.02; and

     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

     Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

     To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, the Borrower
represents and warrants to each Lender that:

     5.01 No Default. No Restricted Person is in default in the performance of
any of the covenants and agreements contained in any Loan Document. No event has
occurred and is continuing which constitutes a Default.

     5.02 Organization and Good Standing. Each Restricted Person is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. Each
Restricted Person is duly qualified, in good standing, and authorized to do
business in all other jurisdictions wherein the character of the properties
owned or held by it or the nature of the business transacted by it makes such
qualification necessary except where

48



--------------------------------------------------------------------------------



 



the failure to so qualify has not had, and could not reasonably be expected to
have, a Material Adverse Effect.

     5.03 Authorization. Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. The
Borrower is duly authorized to borrow funds hereunder.

     5.04 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (i) conflict with any provision of (1) any Law, (2) the
organizational documents of any Restricted Person or the General Partner, or
(3) any material agreement, judgment, license, order or permit applicable to or
binding upon any Restricted Person or the General Partner, (ii) result in the
acceleration of any Indebtedness owed by the Borrower, any of its Subsidiaries
or the General Partner, or (iii) result in or require the creation of any Lien
upon any assets or properties of any Restricted Person or the General Partner.
Except as expressly contemplated in the Loan Documents or disclosed in the
Disclosure Schedule, no permit, consent, approval, authorization or order of,
and no notice to or filing, registration or qualification with, any Tribunal or
third party is required in connection with the execution, delivery or
performance by any Restricted Person of any Loan Document or to consummate any
transactions contemplated by the Loan Documents. No Restricted Person is in
breach of or in default under any instrument, license or other agreement
applicable to or binding upon such Restricted Person, which breach or default
has had, or could reasonably be expected to have, a Material Adverse Effect.

     5.05 Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.

     5.06 Initial Financial Statements; No Material Adverse Change.

     (a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. All Initial Financial
Statements were prepared in accordance with GAAP. The Initial Borrower Financial
Statements fairly present the Borrower’s Consolidated financial position at the
date thereof, the Consolidated results of the Borrower’s operations for the
periods thereof and the Borrower’s Consolidated cash flows for the period
thereof. The Initial La Grange Financial Statements fairly present La Grange’s
Consolidated financial position at the date thereof, the Consolidated results of
La Grange’s operations for the period thereof and La Grange’s Consolidated cash
flows for the period thereof.

     (b) Since the date of the Initial Financial Statements, no event or
circumstance has occurred that has had a Material Adverse Effect.

49



--------------------------------------------------------------------------------



 



     5.07 Taxes, Obligations and Restrictions. No Restricted Person has any
outstanding Liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long term commitments) that exceed
$10,000,000 in the aggregate and not shown in the Initial Financial Statements,
disclosed in the Disclosure Schedule or otherwise permitted under Section 7.01.
Each Restricted Person has timely filed all tax returns and reports required to
have been filed and has paid all taxes, assessments, and other governmental
charges or levies imposed upon it or upon its income, profits or property,
except to the extent that any of the foregoing is not yet due or is being in
good faith contested as permitted by Section 6.07. No Unrestricted Subsidiary is
party to or subject to any agreement, relating to any Indebtedness or extension
of credit (or commitment for any extension of credit) that restrict any action
of any Restricted Person or that obligates any Unrestricted Subsidiary to cause
any Restricted Person to take any action, other than (i) limitations or
restrictions on affiliate transactions between any Unrestricted Subsidiary or
any Restricted Person, and (ii) provisions substantially in the form contained
in the Heritage Note Purchase Agreements as in effect on the date of this
Agreement.

     5.08 Full Disclosure. No written certificate, statement or other
information, taken as a whole, delivered herewith or heretofore by any
Restricted Person to any Lender in connection with the negotiation of this
Agreement or in connection with any transaction contemplated hereby contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading as of the date made or
deemed made. All written information, taken as a whole, furnished after the date
hereof by or on behalf of any Restricted Person to the Administrative Agent, LC
Issuer or any Lender in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect in light of the circumstances in
which made, or based on reasonable estimates on the date as of which such
information is stated or certified. There is no fact known to any Restricted
Person that has not been disclosed to each Lender in writing which has had, or
could reasonably be expected to have, a Material Adverse Effect.

     5.09 Litigation. Except as disclosed in the Initial Financial Statements or
in the Disclosure Schedule and except for matters that could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect (i) there
are no actions, suits or legal, equitable, arbitrative or administrative
proceedings pending or, to the knowledge of the Borrower, threatened, by or
before any Tribunal against any Restricted Person or affecting any property of
any Restricted Person, and (ii) there are no outstanding judgments, injunctions,
writs, rulings or orders by any such Tribunal against any Restricted Person or
any Restricted Person’s stockholders, partners, directors or officers or
affecting any property of any Restricted Person. Since the date of this
Agreement, there has been no change in the status of any matters disclosed in
the Initial Financial Statements or in the Disclosure Schedule that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect.

     5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to,

50



--------------------------------------------------------------------------------



 



or has any other absolute or contingent liability in respect of, any
“multiemployer plan” as defined in Section 4001 of ERISA. Except as set forth in
the Disclosure Schedule: (i) no “accumulated funding deficiency” (as defined in
Section 412(a) of the Code exists with respect to any ERISA Plan, whether or not
waived by the Secretary of the Treasury or his delegate, and (ii) the current
value of each ERISA Plan’s benefits does not exceed the current value of such
ERISA Plan’s assets available for the payment of such benefits by more than
$5,000,000.

     5.11 Compliance with Laws. Except as set forth in the Disclosure Schedule,
each Restricted Person has all permits, licenses and authorizations required in
connection with the conduct of its businesses, except to the extent failure to
have any such permit, license or authorization has not had, and could not
reasonably be expected to have, a Material Adverse Effect. Each Restricted
Person is in compliance with the terms and conditions of all such permits,
licenses and authorizations, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent failure to
comply has not had, and could not reasonably be expected to have, a Material
Adverse Effect. Without limiting the foregoing, each Restricted Person (i) has
filed and maintained all tariffs applicable to its business with each applicable
agency, (ii) and all such tariffs are in compliance with all Laws administered
or promulgated by each applicable agency and (iii) has imposed charges on its
customers in compliance with such tariffs, all contracts applicable to its
business and all applicable Laws except to the extent such failure to file or
impose has not had, and could not reasonably be expected to have, a Material
Adverse Effect. As used herein, “agency” includes the Federal Energy Regulatory
Commission and each other United States federal, state, or local governmental
department, commission, board, bureau, agency or instrumentality having
jurisdiction over any Restricted Person or its properties.

     5.12 Environmental Laws. Without limiting the provisions of Section 5.11
and except as disclosed in the Form 10-K for the year ended August 31, 2004
filed by the Borrower with the Commission or as has not had, and could not
reasonably be expected to have, a Material Adverse Effect (or with respect to
(c), (d) and (e) below, where the failure to take such actions has not had and
could not reasonably be expected to have, a Material Adverse Effect):

          (a) Neither any property of the Borrower nor any Restricted Subsidiary
nor the operations conducted thereon violate any order or requirement of any
court or Governmental Authority or any Environmental Laws;

          (b) Without limitation of clause (a) above, no property of the
Borrower or any Restricted Subsidiary nor the operations currently conducted
thereon or, to the best knowledge of the Borrower, by any prior owner or
operator of such property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws;

          (c) All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of any
and all property of the Borrower

51



--------------------------------------------------------------------------------



 



and each Restricted Subsidiary, including without limitation past or present
treatment, storage, disposal or release of a hazardous substance, hazardous
waste or solid waste into the environment, have been duly obtained or filed, and
each of the Borrower and the Restricted Subsidiaries are in compliance with the
terms and conditions of all such notices, permits, licenses and similar
authorizations;

          (d) All hazardous substances, hazardous waste, solid waste, and oil
and gas exploration and production wastes, if any, generated at any and all
property of the Borrower or any Restricted Subsidiary have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an endangerment to public health or welfare or the
environment, and, to the best knowledge of the Borrower, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws;

          (e) The Borrower and the Restricted Subsidiaries have taken all steps
reasonably necessary to determine and have determined that no hazardous
substances, hazardous waste, solid waste, or oil and gas exploration and
production wastes, have been disposed of or otherwise released and there has
been no threatened release of any hazardous substances on or to any property of
the Borrower or any Restricted Subsidiary;

          (f) To the extent applicable, all property of the Borrower and each
Restricted Subsidiary currently satisfies all design, operation, and equipment
requirements imposed by the Environmental Laws or scheduled as of the date
hereof to be imposed by the Environmental Laws during the term of this
Agreement, and the Borrower does not have any reason to believe that such
property, to the extent subject to the Environmental Laws, will not be able to
maintain compliance with the Environmental Laws requirements during the term of
this Agreement; and

          (g) None of the Borrower, any Guarantor or any Restricted Subsidiary
has any known contingent liability in connection with any release or threatened
release of any oil, hazardous substance, hazardous waste or solid waste into the
environment.

     5.13 Borrower’s Subsidiaries. The Borrower does not have any Subsidiary or
own any stock in any other corporation or association except those listed in the
Disclosure Schedule or disclosed to the Administrative Agent in writing. Neither
the Borrower nor any of its Subsidiaries is a member of any general or limited
partnership, limited liability company, joint venture or association of any type
whatsoever except those listed in the Disclosure Schedule or disclosed to the
Administrative Agent in writing. The Borrower owns, directly or indirectly, the
equity membership or partnership interest in each of its Subsidiaries which is
indicated in the Disclosure Schedule or as disclosed to the Administrative Agent
in writing.

     5.14 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to or valid leasehold interests in all of its material
properties and assets, free and clear of all Liens other than Permitted Liens
and of all impediments to the use of such properties and assets

52



--------------------------------------------------------------------------------



 



in such Restricted Person’s business. Each Restricted Person possesses all
licenses, permits, franchises, patents, copyrights, trademarks and trade names,
and other intellectual property (or otherwise possesses the right to use such
intellectual property without violation of the rights of any other Person) which
are necessary to carry out its business as presently conducted and as presently
proposed to be conducted hereafter, and no Restricted Person is in violation in
any material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property unless, in each case,
such failure to possess or violation has not had, and could not reasonably be
expected to have, a Material Adverse Effect.

     5.15 Government Regulation. Neither the Borrower nor any other Restricted
Person owing Obligations is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Investment Company Act
of 1940 (as any of the preceding acts have been amended) or any other Law which
regulates the incurring by such Person of Indebtedness. Neither the Borrower nor
any of its Restricted Subsidiaries, nor any Person having “control” (as that
term is defined in 12 U.S.C. § 375b(9) or in regulations promulgated pursuant
thereto) of the Borrower or any of its Restricted Subsidiaries, is a “director”
or an “executive officer” or “principal shareholder” (as those terms are defined
in 12 U.S.C. § 375b(8) or (9) or in regulations promulgated pursuant thereto) of
any Lender, of a bank holding company of which any Lender is a Subsidiary or of
any Subsidiary of a bank holding company of which any Lender is a Subsidiary.
Neither the Borrower nor any Subsidiary or Affiliate of the Borrower is
(i) named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or
(ii) (A) an agency of the government of a country, (B) an organization
controlled by a country, or (C) a person resident in a country that is subject
to a sanctions program identified on the list maintained by the U.S. Department
of the Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, and the proceeds from the loan will not be used to fund
any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.

     5.16 Solvency. The Borrower and each of its Subsidiaries is solvent (as
such term is used in applicable bankruptcy, liquidation, receivership,
insolvency or similar Laws), and the sum of the Borrower’s and each of its
Subsidiaries’ absolute and contingent liabilities, including the Obligations or
guarantees thereof, shall not exceed the fair market value of such Person’s
assets, and the Borrower’s and each of its Subsidiaries’ capital should be
adequate for the businesses in which such Person is engaged and intends to be
engaged. Neither the Borrower nor any of its Subsidiaries has incurred (whether
under the Loan Documents or otherwise), nor does any such Person intend to incur
or believe that it will incur, debts which will be beyond its ability to pay as
such debts mature.

53



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS

     To conform with the terms and conditions under which each Lender is willing
to have credit outstanding to the Borrower, and to induce each Lender to enter
into this Agreement and extend credit hereunder, the Borrower covenants and
agrees that until the full and final payment of the Obligations and the
termination of this Agreement, unless Majority Lenders, or all Lenders as
required under Section 10.01, have previously agreed otherwise:

     6.01 Payment and Performance. Each Restricted Person will pay all amounts
due under the Loan Documents, to which it is a party, in accordance with the
terms thereof and will observe, perform and comply with every covenant, term and
condition expressed in the Loan Documents to which it is a party.

     6.02 Books, Financial Statements and Reports. The Borrower will maintain
and will cause its Subsidiaries to maintain a standard system of accounting and
proper books of record and account in accordance with GAAP, will maintain its
Fiscal Year, and will furnish the following statements and reports to each
Lender at the Borrower’s expense:

     (a) As soon as available, and in any event within ninety (90) days after
the end of each Fiscal Year, (i) complete Consolidated financial statements of
the Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Subsidiaries (individually or
with one or more on a combined basis) and the Restricted Subsidiaries
(individually or with one or more on a combined basis) for such Fiscal Year,
setting forth, in each case, in comparative form, figures for the preceding
Fiscal Year, certified by an authorized financial officer of the Borrower as
presenting fairly, in all material respects, the information contained therein,
on a basis consistent with the Consolidated financial statements, which
consolidating statement of operations may be in summary form in detail
satisfactory to the Administrative Agent. Such financial statements shall
contain a Consolidated balance sheet as of the end of such Fiscal Year and
Consolidated statements of earnings for such Fiscal Year. Such financial
statements shall set forth in comparative form the corresponding figures for the
preceding Fiscal Year. Such financial statements shall set forth in comparative
form the corresponding figures for the preceding fiscal year.

     (b) As soon as available, and in any event within fifty (50) days after the
end of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of
the end of such Fiscal Quarter

54



--------------------------------------------------------------------------------



 



and the Borrower’s Consolidated statements of income, partners’ capital and cash
flows for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, all in reasonable detail
and prepared in accordance with GAAP, subject to changes resulting from normal
year-end adjustments; provided, however, that at any time when the Borrower
shall be subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, delivery within the time period specified above of copies of the
Quarterly Report on Form 10-Q of the Borrower for such Fiscal Quarter prepared
in accordance with the requirements therefor and filed with the Commission shall
be deemed to satisfy the requirements of this clause (b)(i) for any of the first
three Fiscal Quarters of a Fiscal Year and (ii) a consolidating balance sheet
and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Subsidiaries (individually or
with one or more on a combined basis) and the Restricted Subsidiaries
(individually or with one or more on a combined basis) for such Fiscal Quarter,
setting forth, in each case, in comparative form, figures for same period of the
preceding Fiscal Year, certified by an authorized financial officer of the
Borrower as presenting fairly, in all material respects, the information
contained therein, on a basis consistent with the Consolidated financial
statements, which consolidating statement of operations may be in summary form
in detail satisfactory to the Administrative Agent. Such financial statements
shall set forth in comparative form the corresponding figures for the same
period of the preceding Fiscal Year. In addition the Borrower will, together
with each such set of financial statements and each set of financial statements
furnished under subsection (a) of this section, furnish a Compliance
Certificate, signed on behalf of the Borrower by the chief financial officer,
principal accounting officer or treasurer of the General Partner, setting forth
that such financial statements are accurate and complete in all material
respects (subject, in the case of Fiscal Quarter-end statements, to normal
year-end adjustments), stating that he has reviewed the Loan Documents,
containing calculations showing compliance (or non-compliance) at the end of
such Fiscal Quarter with the requirements of Section 7.12, and stating that no
Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.

     (c) So long as any of the HOLP Companies are Unrestricted Subsidiaries, as
soon as available, and in any event within ninety (90) days after the end of
each Fiscal Year, complete Consolidated financial statements of La Grange
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an unqualified opinion, based on an audit using
generally accepted auditing standards, by Grant Thornton LLP relating to such
financial statements, or other independent certified public accountants selected
by the General Partner and acceptable to the Administrative Agent, stating that
such Consolidated financial statements have been so prepared. Such financial
statements shall contain a Consolidated balance sheet as of the end of such
Fiscal Year and Consolidated statements of earnings for such Fiscal Year. Such
financial statements shall set forth in comparative form the corresponding
figures for the preceding Fiscal Year.

     (d) So long as any of the HOLP Companies are Unrestricted Subsidiaries, as
soon as available, and in any event within fifty (50) days after the end of each
fiscal quarter, the Consolidated balance sheet of La Grange as of the end of
such Fiscal Quarter, the Consolidated balance sheet of La Grange as of the end
of such Fiscal Quarter and the Consolidated statements of La Grange of income,
partners’ capital and cash flows for such Fiscal Quarter and for the

55



--------------------------------------------------------------------------------



 



period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail and prepared in accordance with GAAP,
subject to changes resulting from normal year-end adjustments. Such financial
statements shall set forth in comparative form the corresponding figures for the
same period of the preceding Fiscal Year. In addition La Grange will, together
with each such set of financial statements and each set of financial statements
furnished under subsection (a) of this section, furnish a certificate signed on
behalf of La Grange by the chief financial officer, principal accounting officer
or treasurer of General Partner, stating that such financial statements are
accurate and complete in all material respects (subject, in the case of Fiscal
Quarter-end statements, to normal year-end adjustments).

     (e) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (f) above on the date that such information
is posted at the Borrower’s website on the Internet or at such other website as
notified to the Lenders.

     6.03 Other Information and Inspections. Each Restricted Person will furnish
to each Lender any information which the Administrative Agent or any Lender may
from time to time reasonably request concerning any representation, warranty,
covenant, provision or condition of the Loan Documents or any matter in
connection with Restricted Persons’ businesses and operations. Each Restricted
Person will permit representatives appointed by the Administrative Agent
(including independent accountants, auditors, agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of the information furnished to the Administrative Agent or any
Lender in connection with the Loan Documents and to discuss all such matters
with its officers, employees and, upon prior notice to the Borrower, its
representatives.

     6.04 Notice of Material Events. The Borrower will notify the Administrative
Agent, LC Issuer and each Lender promptly, and not later than five (5) Business
Days in the case of subsection (b) below and not later than thirty (30) days in
the case of any other subsection below, after any executive officer of the
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:

     (a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect,

     (b) the occurrence of any Default,

56



--------------------------------------------------------------------------------



 



     (c) the acceleration of the maturity of any Indebtedness owed by the
Borrower or any of its Subsidiaries or of any default by the Borrower or any of
its Subsidiaries under any indenture, mortgage, agreement, contract or other
instrument to which it is a party or by which it or any of its properties is
bound, if such acceleration or default has had or could have a Material Adverse
Effect,

     (d) the occurrence of any Termination Event,

     (e) Under any Environmental Law, any claim of $15,000,000 or more, any
notice of potential liability which might reasonably be expected to exceed such
amount, or any other material adverse claim asserted against any Restricted
Person or with respect to any Restricted Person’s properties taken as a whole,

     (f) the filing of any suit or proceeding, or the assertion in writing of a
claim against any Restricted Person or with respect to any Restricted Person’s
properties in which an adverse decision could reasonably be expected to have a
Material Adverse Effect, and

     (g) the occurrence of any event of default by the Borrower or any of its
Subsidiaries in the payment or performance of (i) any material obligations such
Person is required to pay or perform under the terms of any indenture, mortgage,
deed of trust, security agreement, lease, and franchise, or other agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound, to the extent such default or event of
default could reasonably be expected to have a Material Adverse Effect on the
consolidated financial condition, business, operations, assets or prospects of
the Borrower, or (ii) any Indebtedness.

     Upon the occurrence of any of the foregoing (other than with respect to the
Borrower and its Subsidiaries (other than Restricted Persons)), Restricted
Persons will take all necessary or appropriate steps to remedy promptly any such
Material Adverse Effect, Default, acceleration, default, or Termination Event,
to protect against any such adverse claim, to defend any such suit or
proceeding, and to resolve all controversies on account of any of the foregoing.

     6.05 Maintenance of Properties. Each Restricted Person will maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Borrower or any of the
Restricted Subsidiaries from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

     6.06 Maintenance of Existence and Qualifications. Each Restricted Person
will maintain and preserve its existence and its rights and franchises in full
force and effect and will qualify to do business in all states or jurisdictions
where required by applicable Law, except where the failure so to qualify has not
had, and could not reasonably be expected to have, a Material Adverse Effect.

57



--------------------------------------------------------------------------------



 



     6.07 Payment of Trade Liabilities, Taxes, etc. Each Restricted Person will
(a) timely file all tax returns required to be filed in any jurisdiction;
(b) timely pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a lien on properties or assets of the Borrower or any
Restricted Person; (c) timely pay all Liabilities owed by it on ordinary trade
terms to vendors, suppliers and other Persons providing goods and services used
by it in the ordinary course of its business, (e) timely pay and discharge when
due all other Liabilities now or hereafter owed by it, other than royalty
payments suspended in the ordinary course of business; and (f) maintain
appropriate accruals and reserves for all of the foregoing in accordance with
GAAP. Each Restricted Person may, however, delay paying or discharging any of
the foregoing so long as (i) the amount, applicability or validity thereof is
contested by the Borrower or such Restricted Person on a timely basis in good
faith and in appropriate proceedings, and the Borrower or such Restricted Person
has established adequate reserves therefor in accordance with GAAP on the books
of the Borrower or such Restricted Person or (ii) the nonpayment of all such
taxes, assessments, charges, levies and Liabilities in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

     6.08 Insurance. Each Restricted Person shall at all times maintain at its
own expense with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

     6.09 Compliance with Agreements and Law. Each Restricted Person will
perform all material obligations it is required to perform under the terms of
each material indenture, mortgage, deed of trust, security agreement, lease, and
franchise, and each material agreement, contract or other instrument or
obligation to which it is a party or by which it or any of its properties is
bound. Each Restricted Person will conduct its business and affairs in
compliance with all Laws applicable thereto and will maintain in good standing
all licenses that may be necessary or appropriate to carry on its business,
except for failures so to comply that have not had, and could not reasonably be
expected to have, a Material Adverse Effect.

     6.10 Environmental Matters.

     (a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person as well
as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect.

     (b) Each Restricted Person will promptly furnish to the Administrative
Agent all written notices of violation, orders, claims, citations, complaints,
penalty assessments, suits or other proceedings received by any Restricted
Person or General Partner, or of which it has

58



--------------------------------------------------------------------------------



 



notice, pending or threatened against any Restricted Person, the potential
liability of which exceeds or might reasonably be expected to exceed $15,000,000
or could reasonably be expected to have a Material Adverse Effect if resolved
adversely against any Restricted Person, by any Governmental Authority with
respect to any alleged violation of or non-compliance with any Environmental
Laws or any permits, licenses or authorizations in connection with its ownership
or use of its properties or the operation of its business.

     (c) Each Restricted Person will promptly furnish to the Administrative
Agent all requests for information, notices of claim, demand letters, and other
notifications, received by any Restricted Person or General Partner in
connection with its ownership or use of its properties or the conduct of its
business, relating to potential responsibility with respect to any investigation
or clean-up of Hazardous Material at any location, the potential liability of
which exceeds or might reasonably be expected to exceed $15,000,000 or could
reasonably be expected to have a Material Adverse Effect if resolved adversely
against any Restricted Person.

     6.11 Guaranties of Subsidiaries.

     (a) Each Subsidiary, whether existing on the Closing Date or created,
acquired or coming into existence after the Closing Date, that Guarantees any
other Indebtedness of the Borrower shall execute and deliver to the
Administrative Agent a Guaranty.

     (b) Each Restricted Subsidiary (other than LA GP, LLC, Heritage ETC, L.P.,
and Heritage ETC GP, L.L.C., in each case so long as such entity has no
operations, Indebtedness or Liens other than operations, Indebtedness or Liens
as would be deemed de minimis and no material assets other than Equity Interests
in Subsidiaries), whether existing on the Closing Date or created, acquired or
coming into existence after the Closing Date, which holds Equity Interests in
another Guarantor, or which has EBITDA in any Fiscal Quarter which constitutes
ten percent (10%) or more of Borrower’s Consolidated EBITDA for such Fiscal
Quarter or which has assets at any time with a book value equal to or exceeding
(10%) of the book value of Borrower’s Consolidated assets at such time shall
execute and deliver to the Administrative Agent a Guaranty.

     (c) Without limiting Section 6.11(a) or (b), a sufficient number of
Restricted Subsidiaries existing on the Closing Date shall execute and deliver
to Administrative Agent a Guaranty such that:

     (i) the aggregate amount of the Borrower’s EBITDA for the Fiscal Quarter
ended September 30, 2004 plus the EBITDA of each of the Guarantors during such
Fiscal Quarter is equal to seventy five percent (75%) or more of the
Consolidated EBITDA for such Fiscal Quarter (the “Minimum Guarantor EBITDA”),
and

     (ii) the book value of Borrower’s assets plus the aggregate book value of
the assets of Guarantors exceeds seventy five percent (75%) of the book value of
the Borrower’s Consolidated assets (the “Minimum Guarantor Book Value”).

59



--------------------------------------------------------------------------------



 



     (d) If (i) the aggregate amount of the Borrower’s EBITDA for any Fiscal
Quarter plus the EBITDA of each Guarantor during such Fiscal Quarter is less
than the Minimum Guarantor EBITDA or (ii) the book value of the Borrower’s
assets at any time plus the aggregate book value of the assets of the Guarantors
at such time does not exceed the Minimum Guarantor Book Value, then the
Borrower, shall within ten (10) days following the date that financial
statements in respect of such Fiscal Quarter are available to the Borrower cause
one or more Restricted Subsidiaries, with aggregate assets and/or EBITDA
sufficient to comply with the test contained in Section 6.11(c), to execute and
deliver to the Administrative Agent a Guaranty.

     (e) For purposes of Section 6.11(b), (c) and (d), references to “EBITDA” of
a Person (other than Consolidated EBITDA) shall mean that portion of
Consolidated EBITDA derived from the operating revenues of such Person on an
unconsolidated basis and references to assets of a Person (other than
Consolidated assets) shall mean the assets of such Person on an unconsolidated
basis.

     (f) Simultaneously with its delivery of such a Guaranty, each Subsidiary
shall provide written evidence satisfactory to the Administrative Agent and its
counsel that such Subsidiary has taken all corporate, limited liability company
or partnership action necessary to duly approve and authorize its execution,
delivery and performance of such Guaranty and any other documents which it is
required to execute.

     (g) The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary, provided that the Borrower may not make such a
designation unless at the time of such action and after giving effect thereto,
(i) none of such Unrestricted Subsidiaries have outstanding Indebtedness or
Guarantees, other than Indebtedness permitted under Section 7.01 or Liens on any
of their property, other than Permitted Liens (in each case taking into account
the other Indebtedness and Liens of the Restricted Persons), (ii) no Default or
Event of Default shall exist, (iii) all representations and warranties herein
will be true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent an officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied.

     (h) The Borrower may designate any Person who becomes a Subsidiary of the
Borrower after the date hereof to be an Unrestricted Subsidiary, provided that
all Investments in such Subsidiary at the time of such designation shall be
treated as Investments made on the date of such designation, and provided
further that the Borrower may not make such a designation unless such
designation is made not later than 30 days after the date such Person becomes a
Subsidiary and, at the time of such action and after giving effect thereto,
(i) such Subsidiary does not own, directly or indirectly, any Indebtedness or
Equity Interests of the Borrower or any Restricted Subsidiary, (ii) no Default
or Event of Default shall exist, (iii) all representations and warranties herein
will be true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, (iv) the Investment
represented by such designation is permitted under clause (i) of the

60



--------------------------------------------------------------------------------



 



definition of Permitted Investments and (v) the Borrower has provided to the
Administrative Agent an officer’s certificate in form satisfactory to the
Administrative Agent to the effect that each of the foregoing conditions have
been satisfied.

     6.12 Compliance with Agreements. Each Restricted Person shall observe,
perform or comply in all material respects with any agreement with any Person or
any term or condition of any instrument, if such agreement or instrument is
materially significant to such Restricted Person or to Restricted Persons on a
Consolidated basis, unless any such failure to so observe, perform or comply is
remedied within the applicable period of grace (if any) provided in such
agreement or instrument.

     6.13 Maintenance of Separateness. So long as any of the HOLP Companies are
Unrestricted Subsidiaries:

     (a) The Borrower will, and will cause each other Restricted Person to:
(i) maintain books and records separate from those of the Unrestricted
Subsidiaries; (ii) maintain its assets in such a manner that it is not more
costly or difficult to segregate, identify or ascertain such assets from those
of the Unrestricted Subsidiaries; and (iii) observe all organizational
formalities.

     (b) The Borrower and the other Restricted Persons, collectively, will
(i) hold themselves out to creditors and the public as separate and distinct
from any other Person, including the Unrestricted Subsidiaries; (ii) conduct
their business in their respective names or in business names or trade names of
the Borrower, and use stationary, invoices and checks separate from those of any
other Person, including the Unrestricted Subsidiaries; and (iii) not assume,
guarantee or pay the debts or obligations of or hold themselves out as being
available to satisfy the obligations of any other Person, including the
Unrestricted Subsidiaries, except as is expressly permitted by the terms of this
Agreement or with respect to Performance Guaranties.

     (c) To the extent that the Borrower or any other Restricted Person jointly
contracts with any of the Unrestricted Subsidiaries to do business with vendors
or service providers or to share overhead expenses, the costs incurred in doing
so shall be allocated fairly among such entities and each such entity shall bear
its fair share of such costs. To the extent that the Borrower or any other
Restricted Person contracts or does business with vendors or service providers
where the goods and services are partially for the benefit of the Unrestricted
Subsidiaries, the costs incurred in doing so shall be fairly allocated to or
among such entities for whose benefit the goods and services are provided, and
each such entity shall bear its fair share of such costs.

ARTICLE VII.
NEGATIVE COVENANTS

     To conform with the terms and conditions under which each Lender is willing
to have credit outstanding to the Borrower, and to induce each Lender to enter
into this Agreement and make the Loans, the Borrower covenants and agrees that
until the full and final payment of the

61



--------------------------------------------------------------------------------



 



Obligations and the termination of this Agreement, unless Majority Lenders, or
all Lenders as required under Section 10.01, have previously agreed otherwise:

     7.01 Indebtedness. No Restricted Person will in any manner owe or be liable
for Indebtedness except:

     (a) the Obligations;

     (b) Indebtedness of any Restricted Person owing to another Restricted
Person;

     (c) Indebtedness in respect of the senior notes issued under the Indenture
and in respect of other senior notes or senior subordinated notes issued by the
Borrower from time to time, and Guarantees thereof by Restricted Subsidiaries,
provided that: (i) such Indebtedness at all times (A) is unsecured, (B) is not
Guaranteed by any Person other than a Person that is a Guarantor hereunder, and
(C) in respect to which no principal amount matures earlier than six (6) months
after the Maturity Date (as it exists at the time of such issuance) and the
covenants and events of default governing such Indebtedness are not more
restrictive on the Borrower and its Subsidiaries than the covenants and events
of default under this Agreement; (ii) at the time of such issuance and after
giving effect thereto, (A) the Borrower is in compliance with Section 7.12(a),
(B) the Borrower is in compliance on a pro forma basis with Section 7.12(b) for
the four Fiscal Quarter period most recently ended prior to the incurrence of
such Indebtedness for which financial statements are available to the Borrower
under Section 6.02(b), determined as if such Indebtedness had been incurred on
the first day of such period (and if the proceeds thereof are applied to pay
Indebtedness of Restricted Persons, as if such amount of Indebtedness, to the
extent so outstanding during such period, had not been outstanding), and (C) no
Default or Event of Default shall exist or would occur and (iii) the Borrower
shall have delivered to the Administrative Agent a certificate in reasonable
detail reflecting compliance with each of the forgoing requirements;

     (d) Performance Guaranties;

     (e) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

     (f) Indebtedness in respect to future payment for non-competition covenants
and similar payments under agreements governing a Permitted Acquisition by a
Restricted Person;

     (g) unsecured Indebtedness of any Person that becomes a Restricted
Subsidiary after the date hereof incurred prior to the time such Person becomes
a Subsidiary; provided that (i) such Indebtedness is not created in
contemplation of such Person becoming a Subsidiary and (ii) such Indebtedness is
not assumed or Guaranteed by any other Restricted Person; and

     (h) Permitted Priority Debt.

62



--------------------------------------------------------------------------------



 



     7.02 Limitation on Liens. No Restricted Person will create, assume or
permit to exist any Lien upon or with respect to any of its properties or assets
now owned or hereafter acquired, except the following Liens (to the extent
permitted by this Section, herein called “Permitted Liens”):

     (a) Liens existing on the date of this Agreement and listed in the
Disclosure Schedule;

     (b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

     (c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of any Restricted Person in the possession of storage facilities,
pipelines or barges) arising in the ordinary course of business for amounts
which are not more than 60 days past due or the validity of which is being
contested in good faith and by appropriate proceedings, if necessary, and for
which adequate reserves are maintained on the books of any Restricted Person in
accordance with GAAP;

     (e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

     (f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;

     (g) rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

     (h) rights reserved to or vested by Law in any Governmental Authority to in
any manner, control or regulate in any manner any of the properties of any
Restricted Person or the use thereof or the rights and interests of any
Restricted Person therein, in any manner under any and all Laws;

     (i) rights reserved to the grantors of any properties of any Restricted
Person, and the restrictions, conditions, restrictive covenants and limitations,
in respect thereto, pursuant to the terms,

63



--------------------------------------------------------------------------------



 



conditions and provisions of any rights-of-way agreements, contracts or other
agreements therewith;

     (j) inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.01;

     (k) statutory Liens in respect of payables;

     (l) any Lien existing on any property prior to the acquisition thereof by
the Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property of the
Borrower or any Subsidiary, (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be; and (iv) such Liens do not secure Indebtedness
other than Permitted Priority Debt;

     (m) Liens on cash margin collateral securing Hedging Contracts permitted
under Section 7.10;

     (n) Liens in respect of operating leases covering only the property subject
thereto; and

     (o) Liens in respect of Permitted Priority Debt.

     7.03 Limitation on Mergers, Issuances of Subsidiary Securities. No
Restricted Person will enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself or suffer any liquidation
or dissolution, except (i) Permitted Acquisitions and (ii) the merger,
dissolution or liquidation into or consolidation of a Restricted Subsidiary with
or into the Borrower (so long as the Borrower is the surviving entity) or
another Restricted Subsidiary (so long as if one such Restricted Person is a
Guarantor, the surviving entity shall be a Guarantor). Except in connection with
a sale of all of the Equity Interest of a Restricted Subsidiary permitted under
Section 7.04(g) or (h): (i) the Borrower will not sell, transfer or otherwise
dispose the Equity Interest of any Restricted Subsidiary and no Restricted
Subsidiary will issue any additional Equity Interests if such action will result
in or allow any diminution of the Borrower’s Equity Interest (direct or
indirect) in such Restricted Subsidiary, and (ii) no Restricted Subsidiary of
the Borrower that is a partnership will allow any diminution of the Borrower’s
interest (direct or indirect) in such Restricted Subsidiary.

     7.04 Limitation on Sales of Property and Sale-Leaseback Transactions. No
Restricted Person will sell, transfer, lease, exchange, alienate or dispose of
any of its property or any material interest therein except:

     (a) equipment and other personal property and fixtures that are either
(i) obsolete for their intended purposes and disposed of in the ordinary course
of business, or (ii) replaced by personal property or fixtures of comparable
suitability owned by such Restricted Person free and clear of all Liens except
Permitted Liens;

64



--------------------------------------------------------------------------------



 



     (b) inventory which is sold in the ordinary course of business on ordinary
trade terms;

     (c) property sold or transferred by any Restricted Subsidiary to any other
Restricted Subsidiary (so long as if the transferor is a Guarantor, the
transferee shall be a Guarantor);

     (d) property subject to a Sale and Lease-Back Transaction with respect to
which the Attributable Debt and Liens are permitted by the provisions of this
Agreement;

     (e) assignment of accounts receivable for collection purposes in the
ordinary course of business;

     (f) property sold to comply with any divestment requirement imposed in
connection with the approval of an acquisition under Hart-Scott-Rodino Act of
1976;

     (g) sales, transfers or other dispositions of other property or issuances
or sales of Equity Interests of any Restricted Subsidiary (hereafter referred to
as an “Asset Sale”), in any case for fair consideration that are in the best
interests of the Borrower, provided that:

     (i) the Restricted Persons shall not, in any consecutive twelve-month
period, make Asset Sales in respect of assets accounting for more than (i) 7.5%
of Consolidated Net Tangible Assets or (ii) 7.5% of Consolidated EBITDA;

     (ii) the Restricted Persons shall not, during the term of this Agreement,
make Asset Sales in respect of assets accounting for more than 15.0% of the
Consolidated Net Tangible Assets on a cumulative basis; and

     (iii) immediately after giving effect to such proposed disposition no
Default or Event of Default shall exist and be continuing; and

     (h) sales, transfers or other dispositions of other property or issuances
or sales of Equity Interests of any Restricted Subsidiary, in any case for fair
consideration that are in the best interests of the Borrower to any Person;
provided that (i) such sale, transfer or disposition is in exchange for other
assets used by the Borrower or its Restricted Subsidiaries in the furtherance of
their business, (ii) the amount of the proceeds of such sale, transfer or
disposition (other than such assets received in exchange), net of customary
costs of sale (the “Net Proceeds”), are applied within 12 months to the purchase
of other assets used by the Borrower or its Restricted Subsidiaries in the
furtherance of their business and (iii) the Aggregate Commitments are
permanently reduced within 12 months by the amount of any such Net Proceeds not
so applied to the purchase of such assets used by the Borrower or its Restricted
Subsidiaries in the furtherance of their business.

     7.05 Limitation on Restricted Payment. No Restricted Person will declare or
make, directly or indirectly any Restricted Payments. Notwithstanding the
foregoing, (i) no Restricted Person shall be restricted, directly or indirectly,
from declaring and making Restricted Payments to another Restricted Person and
(ii) so long as the Borrower shall be in compliance with Section 7.12(a) prior
to and after giving effect to any distribution, and so long as no Event of
Default has occurred and is continuing or would result therefrom, the Borrower
may declare or

65



--------------------------------------------------------------------------------



 



order and make, pay or set apart, during each Fiscal Quarter, Restricted
Payments consisting of cash distribution to its general partner and limited
partner unit holders pursuant to the requirements of the Partnership Agreement.
In determining the amount of Restricted Payments to be made or declared pursuant
to clause (ii) of this Section 7.05, the Borrower shall for purposes of clause
(ii) of this Section 7.05 only, calculate the aggregate cash available for such
Restricted Payments as if the Aggregate Commitments hereunder available for
working capital purposes were equal to the lesser of (x) $225,000,000 or (y) the
Aggregate Commitments minus the Facility Usage.

     7.06 Limitation on Investments, Loans and Advances. No Restricted Person
will make or commit to make any capital contributions to, or make or hold any
other Investments in, any Person, other than Permitted Investments, nor acquire
properties or assets except (i) in the ordinary course of business, (ii) any
acquisition of capital assets that will become a part of the operations of such
Restricted Person (and provided that the same shall not result in a violation of
Section 7.07) and (iii) any Permitted Acquisition. Except for Permitted
Investments and Hedging Contracts permitted under Section 7.10, no Restricted
Person will extend credit, make advances or make loans other than normal and
prudent extensions of credit to customers in the ordinary course of business or
to another Restricted Person in the ordinary course of business, which
extensions shall not be for longer periods than those extended by similar
businesses operated in a normal and prudent manner. No Equity Interest of a
Restricted Subsidiary shall be held by an Unrestricted Subsidiary, and no
Indebtedness, obligations or liabilities of an Restricted Subsidiary shall be
held by an Unrestricted Subsidiary if, as a result thereof, the Indebtedness,
obligations or liabilities of all Restricted Subsidiaries held by one or more
Unrestricted Subsidiary shall in the aggregate exceed $10,000,000 at any one
time.

     7.07 Change in Nature of Businesses. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any business if, as a result, the
nature of the business of the Borrower would not be the Permitted Line of
Business.

     7.08 Transactions with Affiliates. No Restricted Person will directly or
indirectly engage in any material transaction or material group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any of its
Affiliates except: (a) transactions among the Restricted Persons, subject to the
other provisions of this Agreement and (b) transactions entered into in the
ordinary course of business of such Restricted Person on terms which are no less
favorable to such Restricted Person than those which would have been obtainable
at the time in arm’s-length transactions with Persons that are not Affiliates.

     7.09 Restrictive and Negative Pledge Agreements. Except as expressly
provided for in the Loan Documents and as described in the Disclosure Schedule,
no Restricted Person will, directly or indirectly, enter into, create, or
otherwise allow to exist any contract or other consensual restriction on the
ability of any Restricted Subsidiary to: (a) pay dividends or make other
distributions, (b) redeem Equity Interests held in it by the Borrower or another
Restricted Subsidiary, (c) repay loans and other indebtedness owing by it to the
Borrower or another Restricted Subsidiary, or (d) transfer any of its assets to
the Borrower or another Restricted Subsidiary. No Restricted Person will,
directly or indirectly, enter into, create, or otherwise

66



--------------------------------------------------------------------------------



 



allow to exist any contract or other consensual restriction on the ability of
any Restricted Person to create Liens on any of its assets or property to secure
the Obligations other than as permitted in connection with Indebtedness under
Section 7.01(c).

     7.10 Hedging Arrangements and Open Positions.

     (a) Hedging Arrangements. No Restricted Person will be a party to or in any
manner be liable on any Hedging Contract except (i) in compliance with the Risk
Management Policy and (ii) transactions entered into with a good faith belief
that no violation of the Risk Management Policy exists and where such violation
is remedied as promptly as possible and in any event by the close of business on
the Business Day following the date that such violation was discovered.

     (b) Open Positions. No Restricted Person will permit to exist any risk
(including price, basis and time risk) in respect to commodities traded,
purchased, sold or held by it except (i) in compliance with Risk Limits in
effect on the date hereof as defined in and set forth on Schedule 7.10, as such
Risk Limits may be modified by the Borrower from time to time after the date
hereof pursuant to its Risk Management Policy, and (ii) transactions entered
into with a good faith belief that no violation of such Risk Limits exists and
where such violation is remedied as promptly as possible and in any event by the
close of business on the Business Day following the date that such violation was
discovered.

     7.11 Commingling of Deposit Accounts and Accounts. So long as any of the
HOLP Companies are Unrestricted Subsidiaries, the Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, commingle their respective Deposit
Accounts or Accounts (as such terms are defined in Article 9 of the UCC) with
the Deposit Accounts or Accounts of any of its Unrestricted Subsidiaries.

     7.12 Financial Covenants.

     (a) Debt Coverage Ratio. (i) On each Quarterly Testing Date using the
Consolidated Funded Indebtedness outstanding on such day and using Consolidated
EBITDA for the four Fiscal Quarter period ending on such day, (ii) on the date
of each Specified Acquisition using the Consolidated Funded Indebtedness that
will be outstanding after giving effect to such Specified Acquisition and using
Consolidated EBITDA for the four Fiscal Quarter period most recently ending
prior to such Specified Acquisition for which financial statements contemplated
by Section 6.02(b) are available to the Borrower (and giving pro forma effect to
such specified Acquisition as provided in the definition of Consolidated EBITDA)
and (iii) on each date on which the Borrower makes a distribution permitted
under Section 7.05, after giving effect thereto and using Consolidated EBITDA
for the four Fiscal Quarter period most recently ending prior to such date for
which financial statements contemplated by Section 6.02(b) are available to the
Borrower, the Leverage Ratio will not exceed (A) 4.50 to 1.00 at any time other
than during a Specified Acquisition Period and (B) 5.00 to 1.00 during a
Specified Acquisition Period.

67



--------------------------------------------------------------------------------



 



     (b) Interest Coverage Ratio. The ratio of Consolidated EBITDA for each
period of four consecutive Fiscal Quarters, to Consolidated Interest Expense for
such period, will never be less than 3.00 to 1.0.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

     8.01 Events of Default. Each of the following events constitutes an Event
of Default under this Agreement (each an “Event of Default”):

     (a) Any Restricted Person fails to pay the principal component of any Loan
or any reimbursement obligation with respect to any Letter of Credit when due
and payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

     (b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsection (a) above), whether at a date for the payment of a
fixed installment or as a contingent or other payment becomes due and payable or
as a result of acceleration or otherwise, within five Business Days after the
same becomes due;

     (c) Any event defined as a “default” or “event of default” in any Loan
Document (other than this Agreement) occurs, and the same is not remedied within
the applicable period of grace (if any) provided in such Loan Document;

     (d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.04 or Article VII;

     (e) Any Restricted Person fails (other than as referred to in subsections
(a), (b), (c) or (d) above) to duly observe, perform or comply with any
covenant, agreement, condition or provision of any Loan Document to which it is
a party, and such failure remains unremedied for a period of thirty (30) days
after notice of such failure is given by the Administrative Agent to the
Borrower;

     (f) Any representation or warranty previously, presently or hereafter made
in writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made;

     (g) Any Loan Document at any time ceases to be valid, binding and
enforceable as warranted in Section 5.05 for any reason other than its release
by Lenders or the Administrative Agent (as permitted under Section 9.10);

     (h) (i) Any Restricted Person (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Hedging Contracts) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit

68



--------------------------------------------------------------------------------



 



arrangement) of more than $15,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case, following any applicable cure
period, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Hedging Contract an Early
Termination Date (as defined in such Hedging Contract) resulting from (A) any
event of default under such Hedging Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Hedging Contract) or
(B) any Termination Event (as defined in such Hedging Contract) under such
Hedging Contract as to which the Borrower or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Hedging Termination Value owed by the
Borrower or such Subsidiary to a single counterparty as a result thereof is
greater than $30,000,000 for such Hedging Contract;

     (i) Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Code) in excess of $5,000,000 exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate, or
(ii) any Termination Event occurs with respect to any ERISA Plan and the then
current value of such ERISA Plan’s benefit liabilities exceeds the then current
value of such ERISA Plan’s assets available for the payment of such benefit
liabilities by more than $5,000,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);

     (j) The Borrower, any Guarantor or any of the HOLP Companies:

     (i) has entered against it a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or

     (ii) commences a voluntary case under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended; or applies for or consents to the entry of
an order for relief in an involuntary case under any such Law; or makes a
general assignment for the benefit of creditors; or is generally unable to pay
(or admits in writing its inability to so pay) its debts as such debts become
due; or takes corporate or other action to authorize any of the foregoing; or

69



--------------------------------------------------------------------------------



 



     (iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or

     (iv) has entered against it a final judgment for the payment of money in
excess of $15,000,000 (in each case not covered by insurance satisfactory to the
Administrative Agent in its discretion), unless the same is discharged within
sixty days after the date of entry thereof or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained; or

     (v) suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets, and
such writ or warrant of attachment or any similar process is not stayed or
released within sixty days after the entry or levy thereof or after any stay is
vacated or set aside; or

     (k) Any Change of Control occurs; or

     (l) Any event of default under any agreement governing secured indebtedness
of any of the HOLP Companies relating to (i) bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law with respect to any of the HOLP Companies, beyond any
period of grace provided with respect thereto in such agreement, or (ii)
non-payment of such secured indebtedness or any other indebtedness of any of the
HOLP Companies, subject to the minimum dollar amount threshold of such
indebtedness set forth in such agreement, provided that such non-payment
continues for a period of three (3) Business Days beyond any period of grace
provided with respect thereto in such agreement, unless, prior to the end of the
three (3) Business Day period the lenders party to such agreement have
accelerated the maturity of such indebtedness thereunder or blocked the payment
or otherwise limited the payment by any of the HOLP Companies of any scheduled
“restricted payment” distribution in respect of any Equity Interest in HOLP, in
which case such three (3) Business Day period shall no longer apply.

     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

     (a) declare the commitment of each Lender to make Loans and any obligation
of the LC Issuer to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

70



--------------------------------------------------------------------------------



 



     (c) require that the Borrower Cash Collateralize the LC Obligations (in an
amount equal to the then outstanding amount thereof); and

     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subections (j)(i), (j)(ii) or (j)(iii) of Section 8.01, the obligation of each
Lender to make Loans and any obligation of the LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the LC Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the LC Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the LC Issuer) and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, Matured LC Obligations and other Obligations,
ratably among the Lenders and the LC Issuer in proportion to the respective
amounts described in this clause Third payable to them;

     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Matured LC Obligations, ratably among the Lenders and
the LC Issuer in proportion to the respective amounts described in this clause
Fourth held by them;

     Fifth, to the Administrative Agent for the account of the LC Issuer, to
Cash Collateralize that portion of LC Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

71



--------------------------------------------------------------------------------



 



Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as LC
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

ARTICLE IX.
ADMINISTRATIVE AGENT

     9.01 Appointment and Authority. Each of the Lenders and the LC Issuer
hereby irrevocably appoints Wachovia Bank, National Association to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the LC Issuer, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

72



--------------------------------------------------------------------------------



 



     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the LC Issuer.

     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article

73



--------------------------------------------------------------------------------



 



shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the LC Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the LC Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the LC Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
Cash Collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the LC Issuer directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

     Any resignation by Wachovia Bank, National Association as Administrative
Agent pursuant to this Section shall also constitute its resignation as LC
Issuer. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer, (b) the
retiring LC Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
LC Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring LC Issuer to effectively assume the
obligations of the retiring LC Issuer with respect to such Letters of Credit.

74



--------------------------------------------------------------------------------



 



     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the LC Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents, Documentation Agents,
Managing Agents, or other Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the LC Issuer hereunder.

     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Restricted Person, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent allowed in such judicial proceeding; and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

75



--------------------------------------------------------------------------------



 



any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

     9.10 Guaranty Matters. The Lenders and the LC Issuer irrevocably authorize
the Administrative Agent to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder. Upon request by the Administrative Agent at any time, the
Majority Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

ARTICLE X.
MISCELLANEOUS

     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Restricted Person therefrom, shall be effective unless in
writing signed by the Majority Lenders and the Borrower or the applicable
Restricted Person, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or LC Obligation, or (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Leverage Level that would result in a reduction of any interest rate
on any Loan or any fee payable hereunder without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Majority Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or letter of
credit fees at the Default Rate;

     (e) change Section 2.15 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

76



--------------------------------------------------------------------------------



 



     (f) change any provision of this Section or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

     (g) except as provided in Section 9.10, release all or substantially all of
the Guarantors from the Guaranty without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement or any
other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

     10.02 Notices; Effectiveness; Electronic Communication.

     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

     (i) if to the Borrower, the Administrative Agent, the Swingline Lender or
the LC Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

     (b) Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the

77



--------------------------------------------------------------------------------



 



LC Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

     (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Restricted
Persons, the Administrative Agent, the LC Issuer, and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the LC Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the LC Issuer.

     (e) Reliance by Administrative Agent, LC Issuer and Lenders. The
Administrative Agent, the LC Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the LC Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the LC
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right,

78



--------------------------------------------------------------------------------



 



remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

     10.04 Expenses; Indemnity; Damage Waiver.

     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
LC Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the LC Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the LC Issuer, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the LC Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Restricted Person arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the LC Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Liability under Environmental Law related in any way to the Borrower or
any of its Subsidiaries, (iv) any civil penalty or fine assessed by the U. S.
Department of the Treasury’s Office of Foreign Assets Control against, and all
reasonable costs and expenses (including

79



--------------------------------------------------------------------------------



 



counsel fees and disbursements) incurred in connection with defense thereof by
the Administrative Agent or any Lender as a result of the funding of Loans, the
issuance of Letters of Credit, the acceptance of payments under the Loan
Documents, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Restricted Person, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Restricted Person against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Restricted Person has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the LC Issuer, the Swingline Lender, or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the LC Issuer, the Swingline Lender, or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Swingline Lender, or the LC Issuer in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Swingline Lender, or LC Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.14(d).

     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

80



--------------------------------------------------------------------------------



 



     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the LC Issuer or any Lender,
or the Administrative Agent, the LC Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the LC Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

     10.06 Successors and Assigns.

     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the LC Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in LC
Obligations) at the time owing to it); provided that, except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which

81



--------------------------------------------------------------------------------



 



for this purpose includes Loans outstanding thereunder) or, if the Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

     (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;

     (ii) any assignment of a Commitment must be approved by the Administrative
Agent and the LC Issuer unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and

     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. Any assignment of a given percentage of a
Lender’s Commitment shall cover the same percentage of such Lender’s Working
Capital Revolving Commitment, and vice versa.

     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The

82



--------------------------------------------------------------------------------



 



entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrower and the LC
Issuer at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.

     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the LC Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.

     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of

83



--------------------------------------------------------------------------------



 



its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

     (h) Resignation as LC Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Wachovia Bank, National
Association assigns all of its Commitment and Loans pursuant to subsection
(b) above, Wachovia Bank, National Association may, upon 30 days’ notice to the
Borrower and the Lenders, resign as LC Issuer. In the event of any such
resignation as LC Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor LC Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Wachovia Bank, National Association as LC Issuer. If Wachovia Bank, National
Association resigns as LC Issuer, it shall retain all the rights and obligations
of the LC Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as LC Issuer and all LC Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Matured LC Obligations pursuant to
Section 2.09).

     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates or to any
such regulatory authority in accordance with such Lender’s regulatory compliance
policy, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the LC Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

84



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the LC Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the LC Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the LC Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the LC Issuer, irrespective of whether or not such Lender or the LC
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the LC Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the LC Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the LC Issuer or their
respective Affiliates may have. Each Lender and the LC Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties

85



--------------------------------------------------------------------------------



 



relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit participations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

86



--------------------------------------------------------------------------------



 



     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

     (d) such assignment does not conflict with applicable Laws.

     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

     10.14 Governing Law; Jurisdiction; Etc.

     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

87



--------------------------------------------------------------------------------



 



     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

     10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

     10.17 Time of the Essence. Time is of the essence of the Loan Documents.

[The remainder of this page is intentionally left blank.]

88



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  ENERGY TRANSFER PARTNERS, L.P.     By:   U.S. Propane, L.P.,
its General Partner         By:   /s/ Ray C. Davis

--------------------------------------------------------------------------------

Ray C. Davis
Co-Chief Executive Officer

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-1



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent, LC Issuer, Swingline Lender, and a Lender
    By:   /s/ David Humphreys

--------------------------------------------------------------------------------

Name: David Humphreys
Title: Director

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-2



--------------------------------------------------------------------------------



 



              FLEET NATIONAL BANK,
as Syndication Agent and a Lender     By:   /s/ Allison IR. Goodwin

--------------------------------------------------------------------------------

Name: Allison IR. Goodwin
Title: Director

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-3



--------------------------------------------------------------------------------



 



              BNP PARIBAS,
as Co-Documentation Agent and a Lender     By:   /s/ J. Onischuk

--------------------------------------------------------------------------------

Name: J. Onischuk
Title: Director     By:   /s/ Greg Smothers

--------------------------------------------------------------------------------

Name: Greg Smothers
Title: Vice President

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-4



--------------------------------------------------------------------------------



 



              THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agent and a Lender     By:   /s/ Adam Pettifer

--------------------------------------------------------------------------------

Name: Adam Pettifer
Title: Senior Vice President

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-5



--------------------------------------------------------------------------------



 



              CREDIT SUISSE FIRST BOSTON,
as Managing Agent and a Lender     By:   /s/ Vanessa Gomez

--------------------------------------------------------------------------------

Name: Vanessa Gomez
Title: Vice President     By:   /s/ Thomas S. Hall

--------------------------------------------------------------------------------

Name: Thomas S. Hall
Title: Vice President

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-6



--------------------------------------------------------------------------------



 



              UFJ BANK LIMITED,
as Managing Agent and a Lender     By:   /s/ L. J. Perenyi

--------------------------------------------------------------------------------

Name: L. J. Perenyi
Title: Vice President

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-7



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION,
as Managing Agent and a Lender     By:   /s/ Mark E. Thompson

--------------------------------------------------------------------------------

Name: Mark E. Thompson
Title: Vice President

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-8



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, N.A.,
as Managing Agent and a Lender     By:   /s/ Reed V. Thompson

--------------------------------------------------------------------------------

Name: Reed V. Thompson
Title: Vice President

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-9



--------------------------------------------------------------------------------



 



              GUARANTY BANK,
as a Lender     By:   /s/ Jim R. Hamilton

--------------------------------------------------------------------------------

Name: Jim R. Hamilton
Title: Senior Vice President

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-10



--------------------------------------------------------------------------------



 



              HARRIS NESBITT FINANCING, INC.,
as a Lender     By:   /s/ Cahal B. Carmody

--------------------------------------------------------------------------------

Name: Cahal B. Carmody
Title: Vice-President

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-11



--------------------------------------------------------------------------------



 



              CITIBANK, N.A.,
as a Lender     By:   /s/ David E. Hunt

--------------------------------------------------------------------------------

Name: David E. Hunt
Title: Attorney-in-Fact

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-12



--------------------------------------------------------------------------------



 



              COMERICA BANK,
as a Lender     By:   /s/ Michele L. Jones

--------------------------------------------------------------------------------

Name: Michele L. Jones
Title: Senior Vice President - Texas Division

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-13



--------------------------------------------------------------------------------



 



              COMPASS BANK,
as a Lender     By:   /s/ Dorothy Marchand

--------------------------------------------------------------------------------

Name: Dorothy Marchand
Title: Senior Vice President

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-14



--------------------------------------------------------------------------------



 



              SOUTHWEST BANK OF TEXAS, N.A.,
as a Lender     By:   /s/ W. Bryan Chapman

--------------------------------------------------------------------------------

Name: W. Bryan Chapman
Title: Senior Vice President - Energy Lending

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-15



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA, N.A.,
as a Lender     By:   /s/ Sean Murphy

--------------------------------------------------------------------------------

Name: Sean Murphy
Title: Vice President

Signature Page to Credit Agreement –
Energy Transfer Partners, L.P.

S-16